    SPACE NEEDLE
, LLC
   35 Space N
eedle, LLC
 and
 UNITE HERE! 
Local 8
 and 
Julia Dube.  
Cases 
19ŒCAŒ098908, 
19ŒCAŒ098988, 
19ŒCAŒ098936, 
19ŒCAŒ108459, 
and 
19ŒCAŒ107024
 January 30, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA 
 AND 
JOHNSON
 On March 5, 2014, Administrative Law Judge Mary 
Miller Cracraft issued the attached decision.  The R
e-spondent filed exceptions and a supporting brief, to 
which the General Counsel filed an answering brie
f and 
the Respondent filed a reply brief.  The General Counsel 
filed limited cross
-exceptions and a supporting brief, to 
which the Respondent filed an answering brief and the 
General Counsel filed a reply brief.  The Union filed 
limited cross
-exceptions an
d a supporting brief. 
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge
™s rulings, findings,
1 and conclusions
2 1  The Union has requested oral argument. The request is denied as 
the record, exceptions, and briefs adequately present the issues and the 
positions of the parties.
 The Respondent has excepted to some of the
 judge™s credibility fin
d-
ings.  The Board™s established policy is not to overrule an administr
a-tive law judge™s credibility resolutions unless the clear preponderance 
of all the relevant evidence convinces us that they are incorrect.  
Stan
d-
ard Dry Wall Pro
ducts
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d 
Cir. 1951).  We have carefully examined the record and find no basis 
for reversing the findings.  In adopting the judge™s credibility
-based 
finding that Human Resources Manager Beth Reddaway informed 
employ
ee Earnest Lee Plaster that he would owe 6 months of back dues 
if he signed a dues
-authorization form, we do not rely on the judge™s 
additional statement that it was ﬁlogical that Reddaway would have 
been concerned about six months of back dues because tha
t was the 
approximate amount of time since Respondent had ceased payroll dues 
deduction.ﬂ
 No exceptions were filed to the judge™s dismissal of allegations that 
the Respondent violated Sec. 8(a)(1) by informing employees that their 

union sympathies had been
 polled when the Respondent told employees 
that few employees wanted dues deducted from their checks, by trac
k-
ing whether employees wanted payroll dues 
deduction
 reinstated, and 
by tracking whether employees stated they would pay dues directly to 
the Union
.  Nor did any party file exceptions to the judge™s dismissal of 
allegations that the Respondent violated Sec. 8(a)(5) and (1) by failing 
to bargain regarding the recall of employees, including Julia Dube, and 
Sec. 8(a)(3) and (1) by failing to recall Dube
 for ﬁneedﬂ shifts.  Finally, 
there are no exceptions to the judge™s finding that the allegation invol
v-
ing the Respondent™s failure to rehire Dube was moot based on its 

discriminatory failure to recall Dube from layoff.
 2  In adopting the judge™s finding t
hat the Respondent violated Sec. 
8(a)(3) and (1) by failing to recall employees Dube and Tracy 

McCauley from layoff, we find, in addition to the evidence relied on by 
the judge, that the Respondent™s numerous 8(a)(1) violations support 
the judge™s conclusi
on that the Respondent harbored antiunion animus.
 only to the extent consistent with this Decision and O
r-der.
3  1.  We adopt the judge™s finding that the Respondent 
violated Section 8(a)(5) and (1) of the Act by reneging 
on its agreement with the Union to reinstate 
payroll dues 

deduction.  We also adopt the judge™s findings that the 
Respondent violated Section 8(a)(1) by distributing le
t-ters to employees encouraging and soliciting them to 
resign from the Union and by polling the employees 
through tracking their respo
nses to the letters. 
 On January 2, 2013, the Respondent agreed to reinstate 
payroll dues deduction but reneged on that agreement on 
February 11.
4  Before reneging on the agreement, the 
Respondent distributed to its employees, both by mail 
and by personal 
delivery through its managers, letters 
dated February 5, 2013, advising employees of their o
p-tions regarding the payment of dues, including the rev
o-cation of dues authorizations and resignation from union 
membership.  The letters varied slightly, based on 

whether an employee had a current dues authorization 
form on file and whether he or she had been hired before 
the contract expired.  All of the letters informed the e
m-ployees that the Union had demanded that dues be d
e-ducted from their paychecks.  The Resp
ondent instructed 
its managers, when delivering the letters, to inform the 
employees that the Respondent did not want to resume 
dues deduction but would do so unless the employee 
directed it otherwise.   
 Letters to employees hired before the contract expi
red 
who had authorization forms on file stated in part:
  While you might otherwise be able to revoke your a
u-thorization to [sic] dues taken from your paycheck, it 

may not be possible at this time because the dues d
e-duction authorization implies that opting
 out is only 
permitted during [window periods] . . . .
 3  We shall modify the judge™s recommended Order to conform to 
our findings, the amended remedy, and the Board™s standard remedial 
language.  We shall amend the date of employment relevant to mailing 
the no
tice to reflect the date of the Respondent™s earliest unfair labor 
practice.  Consistent with our decision in 
Don Chavas
, LLC d/b/a
 Tor-tillas Don Chavas
, 361 NLRB 
101
 (2014), we agree with the judge™s 
recommended Order to require the Respondent to provide 
the tax co
m-pensation and Social Security Administration reporting remedies. 
 We 
shall substitute a new notice to conform to the Order as modified and in 
accordance with our decision in 
Durham School Services
, 360 NLRB 
694
 (2014).
 4  In affirming the judge™
s finding that the Respondent entered into, 
and unlawfully reneged on, an agreement to reinstate dues 
deduction
, we note that the Supreme Court™s decision in
 NLRB v. Noel Canning,
 134 S.Ct. 2550 (2014), rendered the Board™s decision in 
WKYC
-TV, 
Inc., 
359 
NLRB 286
 (2012), invalid.
  However, we agree with the 
judge that the viability of 
WKYC
 is immaterial to the issue whether the 
Respondent entered into the agreement.
   362 NLRB
 No. 11
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 36 One option available to you if you do not wish dues to 
be deducted from your check is to resign union me
m-bership.  To do this, you must send a letter to the Union 
. . . stating you want to resign your 
membership, effe
c-tive immediately.  (A sample letter is available from 
Human Resources or your Manager.)  If you resign u
n-ion membership it will not impact your wages, benefits 

or seniority, and you will still participate in your cu
r-rent medical and pensio
n plans.  
  Letters to employees hired before the contract expired 
but who did not have authorization forms on file stated in 
part:
   Since there is not a signed dues deduction authorization 
form in your file, we cannot begin deducting dues, in
i-tiation and
 reinstatement fees as the Union has d
e-manded.  If you wish dues to be deducted from your 
paycheck, you need to complete a union dues author
i-zation form which you can get from Human Resources 

or your Manager.
  Or, you may pay your union dues and other char
ges d
i-rectly to the union at their offices.
  One option available to you if you do not want to pay 
union dues at all is to resign union membership.  To do 
this, you must send a letter to the Union . . . stating you 
want to resign your membership, effective
 immediat
e-ly.  (A sample letter is available from Human R
e-sources or your Manager.)  Know if you resign union 
membership it will not impact your wages, benefits or 
seniority, and you will still participate in your current 
medical and pension plans.
  The sa
mple resignation letter stated: 
  I hereby resign as a member of Unite Here Local 8.  
My resignation is effective immediately.  
  Please confirm receipt of this letter promptly to my 

home address at:
  Any further collection of dues or fees from me made 

aft
er your receipt of this letter will violate my rights 
under the National Labor Relations Act.
  Letters to employees hired after the contract expired 
notified them that they did not have to join the Union or 
pay dues or fees, but that they should complete a
 dues 
authorization form in the human resources department if 
they so desired.  The letters further informed the emplo
y-ees that ﬁ[w]hether or not you join the unionﬂ would 

have no impact on wages, benefits, seniority, or eligibi
l-ity for medical and pension
 plans.
5  
All versions of the 
Respondent™s letters to employees included the stat
e-
ment, ﬁWe are not suggesting that you do or do not r
e-sign your membership in the union, but we want you to 

be aware of our understanding of your options.ﬂ  
 The Respondent di
rected its managers to inform H
u-man Resources Manager Reddaway of employee r
e-quests for the sample resignation letter.  Reddaway mai
n-tained a spreadsheet in her office listing all unit emplo
y-ees and noting whether they had requested or submitted a 
letter w
ithdrawing from union membership.
6 Under established Board law, an employer may pr
o-vide only ministerial or passive aid to employees who 
wish to withdraw from union membership.  
Chelsea 

Homes
, 298 NLRB 813, 834 (1990), enfd. mem. 962 
F.2d 2 (2d Cir. 1992).
  Thus, the employer may lawfully 
provide neutral information to employees regarding their 

right to withdraw their union support, provided that the 
employer offers no assistance, makes no attempt to 
mon
itor whether employees do so, and does not create an 
atmosphere ﬁwherein employees would tend to feel peril 
in refraining from [withdrawing].ﬂ  
Mohawk Industries
, 334 NLRB 1170, 1170
Œ1171 (2001), quoting 
Vestal 
Nursing Center
, 328 NLRB 87, 101 (1999); 
Erickson™s 
Sentry of Bend
, 273 NLRB 63 (1984) (unlawful so
licit
a-tion of union resignation where employer assisted in 
gathering signatures on petition to withdraw union me
m-bership);
 see also 
Landmark International Trucks, Inc.
, 257 NLRB 1375 (1981), vacated and remanded 699 F.2d 
815 (6th Cir. 1983), affd. 272 NLRB
 675 (1984), enf. 
denied 775 F.2d 148 (6th Cir. 1985); cf. 
Mid
-Mountain 
Foods
, 332 NLRB 229, 231 (2000), enfd. 269 F.3d 1075 
(D.C. Cir. 2001) (no violation where employer neither 

assisted employees nor tracked their responses).  
 Relying on
 Perkins Machine
 Co.
, 141 NLRB 697 
(1963), and 
Peoples Gas System
, 275 NLRB 505 (1985), 
the Respondent contends that its February 5, 2013 letters 

simply informed employees of their rights and therefore 
did not constitute unlawful solicitation.  Those cases are 
distinguish
able in critical respects.  In both cases, the 
collective
-bargaining agreements provided for an annual 
window allowing employees to revoke their dues
-5  The judge erroneously stated that the letters to ﬁpost
-expiration 
hiresﬂ were identica
l to the letters to the ﬁno form on fileﬂ employees 
except for a reference to reinstatement fees.  As shown in the language 
provided above, the letters differed in several regards.  For example, the 
assurances provided to the ﬁpost
-expiration hiresﬂ relate
d to 
joining
 the 
union whereas the assurances given to the ﬁno form on fileﬂ employees 
related to 
resigning
.  Also contrary to the judge, the letters to the ﬁpost
-expiration hiresﬂ did not mention the sample resignation letter.
 6  Although, as stated, the 
letters to employees hired after the co
n-
tract expired did not reference the sample resignation letter, those e
m-ployees were also tracked. 
                                                               SPACE NEEDLE
, LLC
   37 checkoff authorization, and the employers issued letters 
to union members just prior to the window period,
 poin
t-ing out the contract™s checkoff revocation provision and 
dates.  In both cases, the letters reassured employees that 
the employer was not urging employees either to remain 

union members or to resign from the union and that their 
choice would have no 
effect on their wages, benefits, or 
treatment.  And in each case, the employer™s action o
c-curred in an atmosphere free of any coercion.
 Here, by contrast, the Respondent did not distribute its 
letters in anticipation of a contractually
-established wi
n-dow p
eriod for revocation.  In fact, the letters notifying 
employees of future window periods for revoking dues 

authorization offered that they could sidestep those per
i-ods by resigning from the Union immediately.  The su
g-gestion of resignation from the Union a
s a more exped
i-tious option shows that the Respondent™s purpose was 
not neutral with regard to union membership, as does the 
timing of the letters
Šjust after the Respondent agreed 
with the Union to reinstate payroll dues deduction.  The 

Respondent™s purpos
e is further demonstrated by its i
n-structions to its managers to inform employees orally, 
when delivering the letters, that it did not want to resume 

dues deduction.
7   Further distinguishing this case from the cases on 
which the Respondent relies is the R
espondent™s attempt 
to monitor its employees™ responses to the letters by r
e-quiring the sample resignation letters to be requested 

directly from management.  This put the Respondent in 
the position of knowing exactly which employees chose 
to resign their u
nion membership
Ša fact obvious to e
m-ployees
Šand thereby further pressured employees to 
make that choice.  See 
Corrections Corp. of America
, 347 NLRB 632, 633, 639 (2006) (employer posted memo 

regarding how to decertify union and implying that e
m-ployer woul
d know which employees signed or did not 
sign such a petition).  The Board has found this proc
e-dure inconsistent with employees™ Section 7 rights and 
not mitigated by assurances against reprisal for not r
e-questing a form.  
Adair Standish Corp.
, 290 NLRB 31
7, 
318 (1988), enfd. in relevant part 912 F.2d 854 (6th Cir. 
1990).
 Although the letters issued to the postexpiration hires 
included the reassurance that whether or not they joined 

the Union would not impact their wages, benefits, or 
seniority, the letters
 to other employees only provided 
that 
resignation
 would not affect their terms and cond
i-tions of employment.  None included any assurance 
about future treatment by the Respondent if employees 
7  It is also relevant that the Respondent did not act in response to 
any employee requests for information or assist
ance.  See 
Peoples Gas 
System
, supra at 509.
 elected not to resign their union membership.  Emplo
y-ees readin
g the letters™ suggestion of immediate resign
a-tion from the Union would reasonably be skeptical of the 
further declaration that ﬁ[w]e are not suggesting that you 
do or do not resign your membership in the union.ﬂ  Th
e-se letters, together with the Responden
t™s monitoring of 
employee requests for sample resignation letters, ﬁcr
e-ate[d] a situation where employees would tend to feel 

peril in refraining from [withdrawing.]ﬂ  
Erickson™s Se
n-try of Bend
, supra.
 Finally, in sharp contrast to the absence of any other
 coercive conduct in
 Perkins 
and 
Peoples Gas
, the solic
i-tation here was accompanied by other unfair labor pra
c-
tices, including unlawful polling and coercive statements 

to employees contemporaneous with the distribution of 
the letters.
8  Considering all of 
the above circumstances, 
we conclude, as did the judge, that the Respondent 
played more than a purely ministerial and passive role in 
its employees™ decisions regarding union membership 

and that its letters encouraging employees to resign from 
the Union co
nstituted unlawful solicitation in violation of 
Section 8(a)(1).  
Chelsea Homes
, supra; 
Mohawk Indu
s-tries
, supra; 
Landmark International Trucks
, supra.
 With regard to the judge™s additional finding of unla
w-ful polling concerning employees™ union membership
, we have noted that the Respondent told employees that 
they could obtain a sample letter resigning their membe
r-ship from their managers or from human resources off
i-cials and that when employees did so, managers were to 
notify Reddaway.  Reddaway, in turn,
 recorded that i
n-formation, with notations indicating whether she had 
seen a completed resignation letter.  This process a
l-lowed the Respondent to closely track who requested, or 
in some cases completed, the letters and who did not.  
Whether or not the emp
loyees were actually aware that 
their actions were being documented, they clearly unde
r-
stood that they were revealing their choices regarding 

membership to management by their action or inaction 
following the Respondent™s letters.  The Board has found 
that
 as a general matter, placing employees in a position 
ﬁin which they reasonably would feel pressured to ‚make 
an observable choice that demonstrates their support for 
or rejection of the union™ﬂ is coercive.  See 
Allegheny 
8  Specifically, we rely on Reddaway™s statement to Earnest Lee 
Plaster, soon after he received the Respondent™s letter and went to 
human 
resources to sign a dues
-authorization form, that he would owe 
6 months o
f back dues, which would be deducted from a single 
paycheck.  We also rely on 
Supervisor Harold Fields™s statements, 
discussed further below, about supporting the Union to Andrew Roos 
as he handed Roos the Respondent™s letter.  We find that these stat
e-ment
s not only related to the Respondent™s efforts to encourage e
m-ployees to resign from the Union, but were also made in furtherance of 

those efforts.  
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 38 Ludlum Corp.
, 333 NLRB 734, 739
Œ740 (2001) (internal 
citation omitted), enfd. 301 F.3d 167 (3d Cir. 2002); a
c-cord: 
Hatteras Yachts, AMF Inc.
, 207 NLRB 1043, 1043 
fn. 3 (1973) (maintenance of letters revoking dues a
u-thorization cards in personnel office where employer 
could observe which e
mployees withdrew support u
n-lawful).  As the judge discussed, the Respondent esta
b-lished no legitimate reason for knowing whether e
m-ployees resigned their union membership, given the lack 
of any necessary correlation between membership and 
dues obligations
.  In these circumstances, we find that 
both the solicitation of employees to resign from the U
n-ion and the polling of their responses violated Section 

8(a)(1). 
 2.  We affirm solely on procedural grounds the judge™s 
finding that the Respondent did not vio
late Section 

8(a)(5) and (1) by unilaterally changing its recall proc
e-dures when it added and assigned restaurant servers™ 

shifts after the 
spring 2013 bidding process without co
n-ducting an additional formal bid.  In its exceptions, the 
Union argues that t
he judge should have considered the 
Respondent™s failure to apply seniority in assigning the 
new shifts, rather than its failure to use the bid process.  

That theory was neither alleged in the complaint nor pu
r-sued by the General Counsel at the hearing.  F
urther, the 
General Counsel did not except to the judge™s dismissal 
of the 8(a)(5) allegation.  The General Counsel controls 
the complaint, and the Union may not enlarge upon or 
change the General Counsel™s theory of the case.  
Smoke 

House Restaurant
, 347 
NLRB 192, 195 (2006), enfd. 
mem. 325 Fed. Appx. 577 (9th Cir. 2009).
  Therefore, we 
do not consider the Union™s separate theory.  Because no 
party has excepted to the judge™s rejection of the only 
theory alleged by the General Counsel, we adopt her 
dismiss
al of this allegation.
9 9  We do not rely on the judge™s substantive rationale concerning this 
allegation.  We note that the compl
aint pertained to the change in the 
Respondent™s recall procedures as a result of its adding and assigning 
new shifts without conducting a formal bid and without providing the 
Union notice and an opportunity to bargain, not to the Respondent™s 
decision to 
add the shifts.  Further, we disavow the judge™s inference of 

a clear and unmistakable waiver of the Union™s right to bargain over 
this subject based on past practice.  The Board will not lightly infer a 
waiver of statutory bargaining rights.  
Owens
-Cornin
g Fiberglas
, 282 
NLRB 609, 609 (1987).  The record shows no agreement clearly and 
unmistakably waiving the Union™s right to bargain over the process for 
filling added shifts.  
Metropolitan Edison Co. v. NLRB
, 460 US. 693, 
708 (1983); 
Register
-Guard
, 301 NL
RB 494, 495 (1991).  In addition, 
a union™s acquiescence in an employer™s prior unilateral changes does 
not operate as a waiver of its right to bargain over such changes for all 
time.  
Owens
-Corning Fiberglas
, supra at 609.  
 Nor does the record demonstrat
e an established past practice.  For a 
past practice to constitute a term and condition of employment whose 
continuation does not require bargaining, it must occur ﬁwith such 
regularity and frequency that employees could reasonably expect the 
3.  For the following reasons, we reverse the judge™s 
dismissal of the allegation that the Respondent violated 
Section 8(a)(1) by interrogating employee Andrew Roos 
about his support for the Union.  On February 9, 2013, 
Sous Chef Ha
rold Fields, an admitted supervisor, pulled 
Roos aside and delivered to him the Respondent™s letter 
regarding resignation of membership and revocation of 
dues checkoff.  In that conversation, Fields told Roos 

that he knew ﬁthings were getting a little craz
yﬂ and that 
he wanted Roos to know his options concerning the U
n-ion, including resigning his union membership.  Fields 

stated, ﬁI know you™re a smart guy and you™ll make the 
right decision.  I know you kind of see which way the 
wind is blowing,ﬂ and asked 
Roos if he had any que
s-
tions.  
 In dismissing the allegation, the judge reasoned that 
Fields did not directly question Roos about his union 

sympathies.  In his exceptions, the General Counsel a
r-gues that even if the statements did not constitute an i
n-terro
gation, they were nonetheless coercive.
10  We agree.  
Fields™s statements were made in the context of what the 
judge found to be a pattern of conduct by which the R
e-spondent solicited employees not to support the Union 
and closely tracked their continued 
support.  When 

Fields spoke to Roos, he was acting as directed in fu
r-therance of these efforts.  Fields conveyed his displea
s-
ure with unions, while assuring Roos that he knew Roos 
would ﬁmake the right decision.ﬂ  In these circumstances, 

we find that regar
dless of whether Fields™s statements 
amounted to an interrogation, they were coercive co
n-cerning Roos™s exercise of his Section 7 rights.  See 
Wire 

Products Mfg. Corp.
, 326 NLRB 625, 626
Œ627 (1998) 
(statements reasonably conveying to employees that they 

would fare better by abandoning their union support 
found coercive), enfd. sub nom. 
NLRB v. R.
 T. Blanke
n-ship & Associates, Inc.
, 210 F.3d 375 (7th Cir. 2000); 
Marshall Durbin Poultry Co.
, 310 NLRB 68, 76 (1993), 
enfd. in relevant part 39 F.3d 1312 (5th Cir.
 1994) 
‚practice™ to
 continue or reoccur on a regular and consistent basis.ﬂ  
Caterpillar, Inc.
, 355 NLRB 521, 522 (2010), quoting 
Sunoco, Inc.
, 349 NLRB 240, 244 (2007).  The record here reveals no consistent past 
practice concerning the process utilized for filling shifts a
dded after the 
regular seasonal bid. 
 10  The Respondent argues that the General Counsel™s alternative 
theory that the statements were generally coercive is not properly b
e-fore the Board because the complaint specifically alleged that the 
statements consti
tuted an unlawful interrogation.  For the reasons set 
forth in 
Greater Omaha Packing Co.
, 360 NLRB 493, 494
 (2014), we 
reject this argument.  As in that case, we find that the coercive stat
e-
ment violation is closely related to the alleged interrogation, as
 it i
n-
volves the same facts and the same inquiry as to whether the statement 
would reasonably tend to coerce Roos, and it was fully litigated.  See 
Pergament United Sales
, 296 NLRB 333, 334 (1989), enfd. 920 F.2d 
130 (2d Cir. 1990).
                                                                                                                                                            SPACE NEEDLE
, LLC
   39 (same); see also 
Springs Motel
, 280 NLRB 284, 286 
(1986) (even seemingly casual statements can be coe
r-cive if made in the context of an employer™s efforts to 
ascertain union sympathies).  Accordingly, we reverse 
the judge™s dismissal and find that t
he Respondent™s co
n-duct through Fields violated Section 8(a)(1).
11 AMENDED 
CONCLUSIONS OF 
LAW 1. Insert the following as Conclusions of Law 7 and 
renumber the subsequent paragraphs.
 ﬁ7. The Respondent made coercive statements to A
n-drew Roos concerning his 
union sympathies in violation 

of Section 8(a)(1) of the Act.ﬂ
 2. Delete from the judge™s Conclusions of Law 8 the 
words ﬁparagraph 10 (8(a)(1) interrogation).ﬂ
 AMENDED 
REMEDY
 Having found that the Respondent unlawfully reneged 
on its agreement to reinstate
 payroll dues deduction, we 
amend the judge™s remedy to require the Respondent to 

make the Union whole for any dues it would have r
e-ceived since January 29, 2013,
 with interest at the rate 
prescribed in 
New Horizons for the Retarded
, 283 NLRB 
1173 (1987), 
compounded daily as prescribed in 
Ken-tucky River Medical Center
, 356 NLRB 
6 (2010), and 
without recouping the money owed for past dues from 

employees.
12  In addition, in adopting the judge™s Order 
concerning the tax compensation and Social Security 
Adminis
tration reporting remedies, we rely on 
Don Ch
a-vas
, LLC d/b/a
 Tortillas Don Chavas
, 361 NLRB 10
1 (2014). 
 11  Member Johnson obse
rves that the language the Respondent used 
to coerce Roos (e.g., that Roos would ﬁmake the right decisionﬂ) is not 
independently unlawful in light of the Respondent™s rights under Sec. 
8(c) of the Act, but is coercive here in the context of the Respondent™
s close monitoring of the Union™s support.
 12  For the reasons stated in 
West Coast Cintas Corp.
, 291 NLRB 
152, 156 fn. 6 (1988), we find that the Respondent must bear sole f
i-nancial responsibility for the dues amounts it failed to collect.  There, 

the Boa
rd adopted the judge™s recommended remedy prohibiting the 
employer from seeking reimbursement from its employees for back 
dues owed.  The judge reasoned that the execution of a checkoff a
u-
tho
rization constitutes a tender of dues required under Sec. 8(a)(3)
 and 
therefore that the employees had fulfilled their contractual obligations.  
Further, because the union™s loss of dues was caused by the employer™s 
unlawful conduct, the Board concluded that it was proper to allocate the 

financial obligation of making t
he union whole for the dues it would 
have received but for the unlawful conduct entirely to the employer and 
not the employees.
 We deny the Union™s request to give retroactive effect to any dues
- checkoff authorizations signed since the Respondent agreed t
o reinstate 
payroll dues 
deduction
 to the date the agreement would have gone into 
effect.  The appropriate remedy is to require the Respondent to make 
the Union whole for dues it would have received.  Accordingly, the 
amount owed for employees who signed a
uthorizations since the 
agreement should be calculated based on the actual date of such autho
r-izations.
 ORDER
 The National Labor Relations Board orders that the 
Respondent, Space Needle, LLC, Seattle, Washington, 
its officers, agents, successors, and assi
gns, shall
 1.  Cease and desist from
 (a) Failing and refusing to bargain in good faith with 
UNITE HERE! Local 8 (the Union) by reneging on its 
agreement to reinstitute payroll dues deduction.
 (b) Polling employees™ union support by tracking 
whether they re
quested a sample letter of resignation and 
whether they provided a copy of the resignation letter 

sent to the Union.
 (c) Encouraging or soliciting employees to resign from 
the Union.
 (d) Making coercive statements to employees about 
their union support.
 (e) Coercively informing employees that if they sign a 
dues
-authorization form they will owe back dues.
 (f) Failing to recall or otherwise discriminating against 
employees for engaging in union or other protected co
n-
certed activities.
 (g) In any like or rela
ted manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a) Honor its agreement to rei
nstitute payroll dues d
e-duction and make the Union whole for any dues the R
e-spondent failed to deduct and remit pursuant to that 

agreement, in the manner set forth in the amended rem
e-dy section of this decision.
 (b) Within 14 days from the date of this Ord
er, offer 
Tracy McCauley and Julia Dube full reinstatement to 
their former jobs or, if those jobs no longer exist, to su
b-stantially equivalent positions, without prejudice to their 
seniority or any other rights or privileges previously e
n-joyed.
 (c) Make Tr
acy McCauley and Julia Dube whole for 
any loss of earnings and other benefits suffered as a r
e-sult of the discrimination against them, in the manner set 
forth in the remedy section of the judge™s decision as 

amended in this decision.
 (d) Compensate Tracy M
cCauley and Julia Dube for 
any adverse income tax consequences of receiving lump
-sum backpay awards, and file a report with the Social 

Security Administration allocating the backpay awards to 
the appropriate calendar quarters for each employee.  
 (e) Withi
n 14 days from the date of this Order, remove 
from its files any reference to the unlawful failure to r
e-call Tracy McCauley and Julia Dube, and within 3 days 
thereafter, notify them in writing that this has been done 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 40 and that the failure to recall them wil
l not be used against 
them in any way.
 (f) Preserve and, within 14 days of a request, or such a
d-ditional time as the Regional Director may allow for good 
cause shown, provide at a reasonable place designated by 

the Board or its agents, all payroll records,
 social security 
payment records, timecards, personnel records and reports, 

and all other records, including an electronic copy of such 
records if stored in electronic form, necessary to analyze the 
amount of backpay due under the terms of this Order.
 (g) 
Within 14 days after service by the Region, post at its 
Seattle, Washington facility copies of the attached notice 
marked ﬁAppendix.ﬂ
13  Copies of the notice, on forms pr
o-vided by the Regional Director for Region 19, after being 
signed by the Respondent™s 
authorized representative, shall 
be posted by the Respondent and maintained for 60 conse
c-utive days in conspicuous places, including all places where 

notices to employees are customarily posted.  In addition to 
physical posting of paper notices, notices sh
all be distribu
t-
ed electronically, such as by email, posting on an intranet or 

an internet site, and/or other electronic means, if the R
e-spondent customarily communicates with its employees by 
such means.  Reasonable steps shall be taken by the R
e-spondent 
to ensure that the notices are not altered, defaced, 
or covered by any other material.  If the Respondent has 

gone out of business or closed the facility involved in these 

proceedings, the Respondent shall duplicate and mail, at its 

own expense, a copy of 
the notice to all current employees 

and former employees employed by the Respondent at any 

time since February 5, 2013.  
 (h) Within 21 days after service by the Region, file with 
the Regional Director for Region 19 a sworn certification of 

a responsible o
fficial on a form provided by the Region 
attesting to the steps that the Respondent has taken to co
m-ply.
 APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED 
BY ORDER OF THE 
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor 
Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this n
o-tice.
  FEDERAL LAW GIVES YOU THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 13 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor R
elations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 Act together with other
 employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 fail and refuse to bargain in good faith 
with U
NITE HERE
! Local 8 (the Union) by reneging
 on our agreement to reinstitute payroll dues deduct
ion.
 WE WILL NOT
 poll your union support by tracking 
whether you request a sample letter of resignation and 
whether you provide a copy of the resignation letter sent 
to the Union.
 WE WILL NOT
 encourage or solicit you to resign from 
the Union.
 WE WILL NOT
 make coercive statements to you about 
your union support.
 WE WILL NOT
 coercively inform you that if you sign a 
dues authorization form you will owe back dues.
 WE WILL NOT
 fail to recall or otherwise discriminate 
against 
any of 
you for engaging in 
union or o
ther 
pro-tected concerted activities.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above. 
 WE WILL 
honor our agreement to reinstitute payroll 
dues deduction, and 
WE WILL 
make the Unio
n whole for 
all dues that we failed to deduct and remit 
under
 that 
agreement.  
 WE WILL
, within 14 days from the date of th
e Board™s
 Order, offer Tracy McCauley and Julia Dube full rei
n-statement to their former jobs or, if those jobs no longer 
exist, to su
bstantially equivalent positions, without pre
j-udice to their seniority or any other rights or privileges 
previously enjoyed.
 WE WILL 
make Tracy McCauley and Julia Dube whole 
for any loss of earnings and other benefits result
ing from
 our failure to recall t
hem,
 less any net interim earnings, 
plus interest.  
 WE WILL 
compensate 
Tracy McCauley and Julia Dube
 for the adverse tax cons
equences, if any, of receiving
 lump
-sum backpay award
s, and 
WE WILL 
file a report 
with the Social Security Administration 
allocating the 
backpay award
s to the appropriate calendar quarters
 for 
each employee
. WE WILL
, within 14 days from the date of this Order, 
remove from our files any reference to the unlawful fai
l-ure to recall Tracy McCauley and Julia Dube
, and 
WE WILL
, wit
hin 3 days thereafter, notify them in writing that 
                                                               SPACE NEEDLE
, LLC
   41 this has been done and that the failure to recall them will 
not be used against them in any way.
  SPACE 
NEEDLE
, LLC
  The Board
™s decision can be found at 
www.nlrb.gov/case/19
-CA-098908
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Wa
shington, D.C. 20570, or 
by calling (202) 273
-1940.      Mara
-Louise Anzalone, Esq. 
and
 M. Anastasia Hermosillo, 
Esq., 
for the General Counsel.
 William T. Grimm, Esq. 
and
 Brian P. Lundgren, Esq., 
for the 
Respondent.
 Carson Glickman
-Flora, Esq., Lou Christensen, Shop Steward, 
for the Charging Party.
 DECISION
 MARY 
MILLER 
CRACRAFT
, Administrative Law Judge.  These 
consolidated cases
1 involve allegations that Space Needle, LLC 
(Respondent) violated its obligation to barga
in in good faith 
with 
UNITE HERE
! Local 8 (the Union) by refusing to impl
e-ment an agreement to reinstate payroll dues deductions and by 
unilaterally changing recall procedures.  Further allegations 
involve discriminatory failure to recall, rehire, and call
 in e
m-ployees because of 
union activity.  Additionally, there are all
e-gations that Respondent assisted employees in resigning from 
the Union and tracked their responses to this assistance, thus 
unlawfully polling employee support for the Union.  Finally, 

other allegations involve coercion, informing employees of 
polling, and interrogation of employees.
 On the entire record, including my observation of the d
e-meanor of the witnesses,
2 and after considering the briefs filed 
1 The Union filed the underlying unfair labor practice charges in 
Cases 19
ŒCAŒ098908, 19
ŒCAŒ098988, 
19
ŒCAŒ098936, and 19
ŒCAŒ108459 between February 21 and July 2, 2013.  Julia Dube, an indivi
d-
ual, filed the unfair labor practice charge in Case 19
ŒCAŒ107024 on 
June 10, 2013.  The third consolidated complaint (the complaint) issued 
on August 23, 2013, and 
was further amended at hearing and post
-hearing.  Hearing was held in Seattle, Washington, from September 16 
to 20, and October 22 to 24, 2013.  Allegations based on unfair labor 
practice charges in Cases 19
ŒCAŒ092857 and 19
ŒCAŒ093995, orig
i-nally consolida
ted with these cases, were withdrawn.
 2 Credibility resolutions have been made based upon a review of the 
entire record and all exhibits in this proceeding.  Witness demeanor and 
by counsel for the General Counsel a
nd counsel for the R
e-spondent, I make the following 
 FINDINGS OF 
FACT
 I.  JURISDICTION AND LAB
OR ORGANIZATION STAT
US Respondent is a limited liability corporation operating the 
iconic Space Needle located at 203 Sixth Avenue, Seattle, 
Washington.  A restau
rant, the revolving SkyCity, as well as 
banquet rooms at the Skyline level, and an observation deck 

comprise the three floors upper portion of the structure.  During 
the 12 months preceding issuance of the complaint, Respondent 
derived gross revenues in ex
cess of $500,000 and purchased 
and received goods valued in excess of $50,000 directly from 
points outside the State of Washington.  Respondent admits and 
I find that it is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of
 the Act.  Respondent 
admits and I find that the Union is a labor organization within 
the meaning of Section 2(5) of the Act.  Thus, I find that this 
dispute affects commerce and that the Board has jurisdiction of 
this case pursuant to Section 10(a) of the
 Act.
 II.  COLLECTIVE
-BARGAINING RELATIONS
HIP
 Since at least 1987, pursuant to Section 9(a) of the Act, R
e-spondent has recognized the Union as the exclusive collective
-bargaining representative of employees in the following unit 
appropriate for purposes of
 collective bargaining within the 
meaning of Section 9(b) of the Act:
  All food and beverage preparation and service employees at 

the facility, including cooks, bartenders, kitchen employees, 
bussers, servers, greeters, reservationists and valet; excluding
 
office clerical employees, sous chefs, guards, and supervisors 
as defined in the Act, and all other employees.
  The parties™ most recent collective
-bargaining agreement 
was effective by its terms from June 1, 2008, through May 31, 
2011, and postexpiration
 it was extended day
-to-day by agre
e-ment through May 20, 2012.
 At the time of the hearing in this case, the parties had not 
reached agreement on a successor contract.  Approximately 13 
bargaining sessions and 6
Œ7 mediation sessions have been held.
 III.  PAYROLL DUES DEDUCTION
 The General Counsel alleges that Respondent agreed to rei
n-state postexpiration dues deduction and then reneged on its 
agreement to do so in violation of Section 8(a)(5) and (1).  I 

find the violation as alleged.
 Facts
 Until expiration 
of the day
-to-day extension of the contract 
on May 20, 2012, the Employer honored employee dues dedu
c-tion authorizations.  Beginning on June 1, 2012, however, the 
Employer ceased deducting union dues under then
-existing 
inherent probability of the testimony have been utilized to assess cred
i-bilit
y.  Testimony contrary to my findings has been discredited on some 
occasions because it was in conflict with credited testimony or doc
u-
ments or because it was inherently incredible and unworthy of belief.
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 42 precedent allowing for such cessatio
n.  See 
Bethlehem Steel
3 (employer™s obligation to check
off dues terminates on expir
a-tion of collective
-bargaining agreement).  On December 12, the 
NLRB issued 
WKYC
-TV, Inc.
, 359 NLRB 286
 (2012), holding 
that it would no longer follow the 
Bethlehem Steel
 rule.  Ho
w-ever, the Board explained that the WKYC
-TV rule, that the 
dues
-checkoff obligation remains in effect after contract expir
a-tion was to be applied prospectively only.  
WKYC
-TV, supra, 
359 NLRB 286, 293
Œ294
. Nevertheless, by letter of December 19, 20
12, Erik Van Ro
s-sum, secretary treasurer of the Union, advised Respondent™s 
human 
resources 
manager
, Beth Reddaway
,4 that pursuant to 
WKYC
-TV, 
Respondent was required to bargain with the Union 
before it could cease honoring dues
-checkoff authorizations.  
Actually, the Union™s advice was contrary to the holding of 

WKYC
-TV 
that the change of law would be applied prospectiv
e-ly only.  In any event, i
n response, by letter of January 2, 
2013
,5 to Van Rossum with a copy to Respondent™s 
attorney
, William T. Grimm, and Robin Ylvisaker, vice president, f
i-nance, stated,
  We are comfortable in our decision related to dues deduction 
post the termination of the
 day to day extension of our agre
e-ment on May 29, 2012, but feel the recent NLRB ruling su
p-ports your position that we should begin withholding of dues 

as soon as you can provide us the information necessary to do 
so.
  Please provide us with a current list
 of Team Members and all 
amounts owed and we can re
-establish automated dues colle
c-
tion and the subsequent distribution to you.  Our next pote
n-tial effective date for dues collection is January 8th and in o
r-
der for us to withhold dues at that time, we need
 this info
r-mation by Monday, January 7th.
  As is customary, you should expect the dues we collect for 
you to be delivered to your office within 7 days after the pay 

period ends.
  On Friday, January 4, Lynn Brown, member coordinator for 
the Union, emailed t
he dues invoice to Ylvisaker.  Ylvisaker 
responded with a thank you late on Monday, January 7, e
x-plaining that she had been out of the office on Friday and most 

of the day Monday.  On January 8, Ylvisaker emailed Sevart, 

Reddaway, and Douglas stating that 
all of the questions regar
d-ing dues deduction had now been addressed by the Union.  She 
continued, ﬁThe only minor questions I can think we could 
volley would be: *ask for an initiation rate schedule *a real 

ﬁplay dumbﬂ question of what ﬁRein. Feesﬂ mean.ﬂ
  In concl
u-sion, Ylvisaker suggested that the Union be told that given the 

amount of data and the Union™s tardiness in submitting the data 
3 Bethlehem Steel Co. (Shipbuilding Div.), 
136 NLRB
 1500, 1502 
(1962), remanded on other grounds sub nom. 
Marine & Shipbuilding 
Workers v. NLRB, 
320 F.2d 615 (3d Cir. 1963), cert. denied 375 U.S. 
984 (1964).
 4 At the time of this communication, Reddaway reported directly to 
CEO Ron Sevart.  In February, Na
ncy Hawman was hired as director of 

human resources and since that time, Reddaway reports directly to 
Hawman.
 5 Unless otherwise referenced, all further dates are in 2013.
 1 day later than requested,
6 Respondent could not begin dues 
deductions until the January 20 pay period.
 On January 1
1, Ylvisaker advised Van Rossum by email that 
due to the amount of data entry involved, Respondent was un
a-ble to begin dues deduction for the pay cycle ending January 8.  
The correspondence concluded,
  Our next pay day is January 29th.  I see no reason why
 this 
sizeable amount of data cannot be entered into the payroll sy
s-tem by then.  You should also expect that we™ll turn around 
our payment to you quicker than normal
Šhopefully within a 
few days after the pay period ends.
  On January 21 and again on Januar
y 31, the Union advised 
Ylvisaker and Grimm that once checkoff was reinstated, the 
Union would request withdrawal of pending unfair labor pra
c-tice charges regarding dues deduction.  However, on February 

11, Respondent™s 
attorney
, Grimm
, advised the Union t
hat R
e-spondent ﬁhas decided that it will not reinstitute the dues d
e-duction programﬂ because 
WKYC
-TV 
is prospective only and 
therefore does not require reinstitution of dues deduction.  The 
email correspondence averred that 
C & G Distributing Co., 
359 
NLRB
 543 (2
013)
, a January 24 decision,
 made clear that e
m-
ployers who ceased honoring dues checkoff prior to the D
e-cember 12, 2012 issuance of 
WKYC
-TV 
could lawfully continue 
to cease honoring checkoff provisions of the expired agre
e-ment.
 Analysis
 By its lette
r of January 2, Respondent agreed to reinstitute 
dues deduction.  Thus, in response to the Union™s request that 
Respondent reinstitute dues deduction, Respondent™s first se
n-tence states:
  We are comfortable in our decision related to dues deduction 

post th
e termination of the day to day extension of our agre
e-ment . . . but feel the recent NLRB ruling supports your pos
i-tion that we should begin withholding of dues as soon as you 
can provide us the information necessary to do so.
  As Respondent notes, this is
 an equivocal sentence.  On the 
one hand, the sentence conveys that Respondent believes it 
lawfully ceased dues deduction and on the other hand, R
e-spondent states that the recent decision in 
WKYC
-TV supports 
the Union™s position that Respondent should begi
n withholding 
dues.  Were this sentence the full extent of the parties™ comm
u-nication on the issue, it would be difficult to find a meeting of 
the minds.  However, what followed this sentence is unequiv
o-cal and indicates contextually that a meeting of the 
minds o
c-curred and the parties reached an agreement to reinstitute dues 
deduction.
 Thus, Respondent follows the first sentence by requesting 
the data necessary to re
-establish automated dues collection and 
subsequent distribution to the Union.  The letter 
concludes, ﬁAs 

is customary, you should expect the dues we collect for you to 
be delivered to your office within 7 days after the pay period 
6 The email assertion regarding timeliness appears to be contrary to 
the record evidence that the data was requested by Monday, January 7, 
and was supplied Friday, January 4. In any event, Respondent did not 
rely on this assertion when it responded to the U
nion.
                                                                                                                          SPACE NEEDLE
, LLC
   43 ends.ﬂ  In so stating, Respondent agreed to the Union™s request 
to reinstate dues deductions.  A meeting of the min
ds is obv
i-ous.  Moreover, I specifically reject Respondent™s argument 
that if an agreement was reached it is invalid because the 
agreement was based upon a mistake of law, i.e., that 
WKYC
-TV was to be retroactively applied, rather than prospectively 
applie
d as it clearly states.  In general, an agreement based on a 
mistake of law may not be unilaterally rescinded.  See, e.g., 
Mueller
-Gordon Motor Co.
, 179 NLRB 9, 10 (1969).
7 Further evidence of a meeting of the minds follows the Jan
u-ary 2 letter.  In Respon
dent™s communications and actions fo
l-lowing up on the January 2 letter,
8 it manifested an intention to 
reinstitute dues deduction.
9  Thus, once the Union submitted 
the requested information regarding amounts owed, Respondent 

thanked the Union and stated th
at there was too much info
r-mation to input in time for the pay cycle ending January 8 but it 

would be able to do so for the next pay cycle.
10  This conduct 
evidences an administrative delay regarding data input but co
n-tinues to acknowledge an agreement to 
reinstate dues dedu
c-tion.
 Section 8(d) of the Act provides that the duty ﬁto bargain 
collectively is the performance of the mutual obligation of the 
employer and the union to meet at reasonable times and confer 
in good faith with respect to wages, hours, a
nd other terms and 
conditions of employment.ﬂ  Failure to bargain in good faith is 

an unfair labor practice pursuant to Section 8(a)(5).  Moreover, 
once agreement is reached on a subject, the parties are obliga
t-ed to honor their agreement by implementing t
he agreed
-upon 
terms.
 Based on the communications and actions of the parties, I 
find the parties entered into an agreement to reinstitute dues 

deduction on January 2.  On February 11, Respondent reneged 
on this agreement.  By doing so, Respondent violated 
Section 

8(a)(
5) and (
1) of the Act.
 IV.  COMMUNICATIONS REGAR
DING DUES DEDUCTIONS
 The General Counsel alleges that various communications 
regarding dues deduction violated Section 8(a)(1) of the Act.  
7 Respondent attacks 
WKYC
-TV 
as invalid and without precedential 
value arguing that pursuant to the decision in 
Noel Canning v. NLRB, 
705 F.3d 490 (D.C. Cir. 2013), certiorari granted 133 S.Ct. 2861 
(2013), the Board did not have a proper quorum to i
ssue 
WKYC
-TV.  
Thus, Respondent argues that to the extent the complaint herein is 
based on 
WKYC
-TV,
 the complaint was improperly issued.  In my view, 
the complaint herein is not based on 
WKYC
-TV 
at all.  Moreover, even 
were it based on 
WKYC
-TV, 
unless and 
until it is affected by the ruling 
in 
Noel Canning 
on certiorari
, WKYC
-TV 
remains binding.  Thus, I 
reject Respondent™s argument that the complaint was improperly i
s-
sued.
 8 Respondent™s subsequent actions are judged by a reasonable stan
d-
ard with no conside
ration for unexpressed intentions.  
Pittsburgh
-Des 
Moines Steel Co., 
202 NLRB 880, 888 (1973).
 9 See, e.g., 
Capitol
-Husting Co. v. NLRB, 
671 F.2d 237, 243 (7th 
Cir. 1982) (in order to find acceptance of an offer, conduct manifesting 

an intention to be boun
d is sufficient).
 10 The internal communication dated January 8 from Ylvisaker to 
Sevart, Reddaway, and Douglas may indicate that Respondent was 

looking for excuses to delay implementation of dues deduction.  Ho
w-ever, this internal communication plays no p
art in determining whether 
an agreement was reached.
 Specifically, tracking employee responses to letters of
 February 
5 is alleged as unlawful polling and unlawful encouragement or 
solicitation of employees to resign from the Union.  A stat
e-ment by Reddaway is alleged as unlawful coercion, Sous Chef 
Harold Field allegedly interrogated an employee, and CEO 

Sevart
 allegedly informed employees that their 
union symp
a-thies had been polled.
 A.  Alleged Unlawful Polling and Unlawful
 Solicitation to Resign
 Facts
 After receiving the Union™s December 19, 2012 letter regar
d-ing reinstitution of dues deduction but before Resp
ondent™s 
letter of February 11 advising the Union that the dues
-deduction program would not be reinstituted, Respondent™s 
president and CEO communicated with each employee using 
one of three form letters dated February 5.  The language of the 
letters varie
d depending on whether the employee had a current 
dues deduction form on file (form on file), did not have a cu
r-rent dues deduction form on file (no form on file), or was not 
hired until after expiration of the extension of the contract on 
May 20
11 (postex
piration hires).
 The letter to ﬁform on fileﬂ employees stated:
  An Important development that requires your immediate a
t-
tention. . . .
  What Happened. . . .
  On June 1, 2012 the contract between [Respondent] and [the 
Union] expired.  Under the law, [Respo
ndent] was no longer 

obligated to deduct union dues, fees, fines, assessments and 
other union costs from our Team Members™ [sic] paychecks, 
and so we stopped those deductions.
  What Changed. . . .
  The National Labor Relations Board recently changed that 
law, one that had been in effect more than 50 years, and held 
an employer™s obligation to deduct union dues continues after 
expiration of a union contract that requires those deductions.  
[The Union] has demanded that we again begin deducting 
dues, initiati
on and reinstatement fees from our Team Me
m-bers™ paychecks.  We are considering whether to begin dedu
c-
tions in the near future.  To determine the amount the union 
wants withheld from your paycheck, please see Human R
e-sources or your Manager.
  What Are Your
 Options. . . .
  Since there is a signed dues deduction authorization form in 

your file, we may begin deducting dues, initiation and rei
n-11 The letters that are set out below state that the contract expired on 
June 1, 2012.  However, the record indicates that the contract was in 
effect through May 30, 2011, and was extended by agreement t
hrough 
May 20, 2012.  Although I note this unexplained discrepancy in the 
final date of day
-to-day extension
ŠJune 1, 2012
, versus May 20, 
2012
ŠI find that it is not material to the issues before me.  The Febr
u-
ary 5, 2013 form letters clearly state that the
 day
-to-day extension of 
the contract has expired and the fact of expiration
Šnot the specific 
date
Šis relevant in the context of the letters.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 44 statements fees, effective February 26, 2013, unless you tell 
us not to begin deducting those fees by February 12, 
2013, as 

discussed below.
  While you might otherwise be able to revoke your authoriz
a-tion to dues [sic] taken from your paycheck, it may not be 
possible at this time because the dues deduction authorization 
implies that opting out is only permitted during 
the period 

June 1 through June 10 each year or within ten (10) days of 
the anniversary date on which you originally authorized d
e-duction of dues.  The date you originally auathorized [sic] 
dues deduction was [individual date inserted here].
  One option ava
ilable to you if you do not wish dues to be d
e-
ducted from your check is to resign union membership.  To 

do this, you must send a letter to the Union [supplying name 
and address], stating you want to resign your membership, e
f-fective immediately.  (A sample
 letter is available from H
u-man Resources or your Manager.)  If you resign union me
m-bership it will not impact your wages, benefits or seniority, 
and you will still participate in your current medical and pe
n-sion plans.  We are not suggesting that you do o
r do not resign 
your membership in the union, but we want you to be aware 
of our understanding of your options.
  If you have questions, we are here to help.  See Beth Redd
a-
way in the Human Resources Department or your Manager.
  The letter to ﬁno form on fi
leﬂ employees and ﬁpost
-expiration hiresﬂ differed substantively from the letter to ﬁform 

on fileﬂ employees only as to paragraphs one and two under the 
caption ﬁWhat Are Your Options.ﬂ  The third and fourth par
a-graphs under the ﬁWhat Are Your Optionsﬂ cap
tion as well as 

the rest of the letter were identical to the letter sent to ﬁform on 
fileﬂ employees.  Instead of the first two paragraphs under the 
ﬁWhat Are Your Optionsﬂ caption, the following two par
a-graphs were the first two paragraphs of the ﬁno form
 on fileﬂ 
letter:
  Since there is not a signed dues deduction authorization form 
in your file, we cannot begin deducting dues, initiation and r
e-instatement fees as the Union has demanded.  If you wish 
dues to be deducted from your paycheck, you need to co
m-plete a union dues authorization form which you can get from 
Human Resources or your Manager.
  Or, you may pay your union dues and other charges directly 

to the union at their offices.
  The letter to ﬁpost
-expiration hiresﬂ was identical to the ﬁno 
form on
 fileﬂ letter except it omitted the reference to reinstat
e-ments fees.
 The sample letter for withdrawal from 
union membership, 
referred to in all versions of the February 5 letters, stated, ﬁI 
hereby resign as a member of [the Union].  My resignation is 
eff
ective immediately.ﬂ  The sample then asked for confirm
a-tion of receipt of the letter at the employee™s home address and 
ended, ﬁAny further collection of dues or fees from me made 
after your receipt of this letter will violate my rights under the 
National
 Labor Relations Act.ﬂ
 In addition to mailing the February 5 letters to each emplo
y-ee, managers also hand delivered the letters to employees, one 
at a time.  Managers were instructed to tell each employee that 
Respondent did not want to reinstate dues dedu
ction but would 
do so unless employees instructed Respondent by February 6 
not to deduct dues from their pay.
 After sending the February 5 letters to all unit employees, 
Respondent kept a spread sheet showing what form, if any, had 
been requested by each e
mployee.  The notations state for i
n-stance, ﬁmembership (not seen form),ﬂ ﬁnone, pay on own,ﬂ 

ﬁnone, not completing either form,ﬂ ﬁdues authorization,ﬂ 
ﬁmembership (have form),ﬂ ﬁmembership (still deciding, not 
seen form),ﬂ and ﬁwants to cancel dues author
ization, wants to 
pay on own.ﬂ  As of April 2013, there were notations for about 

38 percent of the employees.
 Analysis
 The General Counsel alleges Respondent engaged in unla
w-ful polling by tracking employee responses to the letter and 
documenting
   whether 
a resignation letter was requested,
  whether Respondent had been provided a copy of the 
resignation letter,
  whether the employee requested that payroll dues d
e-duction be reinstated, and
  whether the employee stated that dues would be paid 
directly to the Uni
on.  The General Counsel further alleges that the February 5 letters 

unlawfully encouraged or solicited employees to resign from 
the Union.
 In the circumstances of this case, keeping track of emplo
y-ees™ union sympathies must be carefully distinguished from
 gathering the necessary information to reinstitute dues dedu
c-tion.  As Respondent notes, an employer must ensure valid, 

accurate dues deduction authorizations before deducting dues 
from employees™ pay.  After full consideration of the record as 

a whole, h
owever, I find that Respondent went further than 
ensuring the accuracy of dues
-deduction forms.  I find that by 
tracking whether employees requested a resignation letter and 

whether employees completed a resignation letter, Respondent 

unlawfully polled emp
loyees™ 
union sympathies.  Further, I find 
that Respondent unlawfully solicited employee resignation 
from the Union.
 Although polling may take many forms
12 and occur in a v
a-riety of contexts,
13 the essential harm in unlawful polling is that 
employees are f
orced to reveal their union sentiments to their 
12 For example, a ﬁunion truth quizﬂ was held unlawful polling in 
Sea Breeze Health Care Center, 
331 NLRB 1131, 11
32
Œ1133 (2000); 
antiunion paraphernalia distributed in a manner that pressured emplo
y-ees to make an observable choice was held to constitute polling in 
A. O. 
Smith Automotive Products Co., 
315 NLRB 994 (1994); and in 
All
e-gheny Ludlum Corp., 
333 NLRB 734 (2
000), enfd
. 301 F.3d 167 (3d 
Cir. 2002), the employer unlawfully polled employees by asking them 

to sign a written request for exclusion from an antiunion video the 
employer was making.
 13 Polling sometimes occurs after a union requests recognition and 
som
etimes when employees are already represented by a union and the 
employer polls as to whether employees continue to desire represent
a-tion.
                                                               SPACE NEEDLE
, LLC
   45 employer without appropriate safeguards.
14  Pursuant to the 
February 5 letters, all employees were advised that they could 
send a letter to the Union resigning their membership.  The 
February 5 letter set out
 the Union™s address and what the re
s-ignation letter should state and parenthetically told employees 
that a sample letter was available in human resources or from 
their manager.  Thereafter, Respondent kept track of which 
employees asked for the resignatio
n letter and which employees 
completed the resignation letter.
 Respondent argues that all the information it tracked was 
necessary for reinstituting the dues
-deduction program.  Ho
w-ever, Respondent does not explain how membership in the 
Union plays a part 
in dues deduction.  Indeed, it is difficult to 
understand how union membership would be relevant to dues
-deduction issues.  After all, employees are free to remain non
-members even in the face of a lawful union
-security clause.
15 Relying on 
Globe Construct
ion Co.
, 162 NLRB 1547, 1549 
(1967), the General Counsel argues that keeping track of e
m-ployee union membership by noting which employees reques
t-ed a resignation letter and afterwards provided a copy of the 
resignation letter constitutes polling.  Based on
 the record as a 
whole, I agree with the General Counsel and find that Respon
d-ent engaged in unlawful polling by tracking employee requests 
for resignation forms and by noting whether employees provi
d-ed a copy of the completed resignation form.  By making 
the 
resignation form available through human resources and trac
k-ing which employees requested the form and which employees 
provided a completed resignation form to human resources or 
their manager, employees were forced to reveal their 
union 
sentiments to 
their employer without any safeguards.  Thus, I 
find Respondent violated Section 8(a)(1) by tracking whether 
each employee requested a resignation letter and whether the 
employee provided Respondent with a copy of the completed 

resignation letter.
 The Gene
ral Counsel alleges two other spreadsheet items 
constitute unlawful polling: tracking whether employees r
e-quested that payroll dues deduction be reinstated and tracking 

whether employees stated that they would pay their dues direc
t-ly to the Union.  However
, the General Counsel cites no autho
r-ity for the proposition that tracking dues
-deduction authoriz
a-tions or tracking whether employees pay their dues directly to 

the Union is violative of the Act.  Respondent argues that trac
k-ing these items was necessary 
for reinstituting dues deduction.  
I agree with Respondent that whether an employee wanted 
payroll dues deduction reinstated was a necessary fact to gather 

in order to reinstitute dues deduction.  I disagree that it was 
necessary for Respondent to track wh
ether an employee stated 
that dues would be paid directly to the Union in order for R
e-spondent to reinstitute dues deduction.  However, tracking this 

latter item does not require an employee to divulge 
union se
n-timents.  Rather, tracking this item provides
 the inverse info
r-mation.  It reveals how some employees who do not want to 
14 See 
Struksnes Construction Co., 
165 NLRB 1062, 1063 (1967) 
(polling violative unless certain safeguards observed).
 15 NLRB v. General Motors Corp., 
373 U.S. 734, 742 (1963) (8(a)(3) 
proviso requiring as a condition of employment ﬁmembershipﬂ in a 
labor organization ﬁwhittled down to its financial coreﬂ).
 utilize payroll dues deduction will satisfy their obligation to the 
Union.  Thus, I find that by tracking whether an employee r
e-quested that payroll dues deduction be reinstated an
d whether 
an employee stated that dues would be paid directly to the U
n-ion did not force employees to reveal their 
union sentiments 
and did not violate Section 8(a)(1) of the Act.
 The General Counsel also alleges that the Respondent pr
o-vided unlawful encou
ragement or solicitation of employees to 

resign from the Union.  The February 5 letter stated, inter alia, 

that dues may be deducted from employee paychecks unless the 
employee revoked an existing dues authorization or resigned 
from the Union.  The letter 
also contained instructions for r
e-signing from the Union and informed employees they could 
obtain a sample withdrawal letter from human resources.
 In 
North Hills Office Services
, 346 NLRB 1099, 1103 
(2006), the Board addressed solicitation of employee resi
gna-tion from the union as follows:
  ﬁAn employer may lawfully inform employees of their right 
to revoke their authorization cards, even where employees 
have not solicited such information, as long as the employer 

makes no attempt to ascertain whether emplo
yees will avail 
themselves of this right nor offers any assistance, or otherwise 
creates a situation where employees would tend to feel peril in 
refraining from such revocation.ﬂ  
R. L. White Co.
, 262 NLRB 
575, 576 (1982) (footnote omitted).  Nevertheless,
 an e
m-ployer may not ﬁexceed the permissible bounds of providing 
ministerial or passive aid in withdrawing from union me
m-bership.ﬂ  
Chelsea Homes
, 298 NLRB 813, 834 (1990), enfd. 
mem. 962 F.2d 2 (2d Cir. 1992) (finding violation when e
m-ployer provided samp
le form and preaddressed envelope).  

The Board may also find such statements unlawful when 
made in the context of contemporaneous unfair labor practi
c-
es.  
Air Flow Equipment, Inc.
, 340 NLRB 415, 418 (2003); 
see generally 
Register Guard
, 344 NLRB 1142, 1143
Œ1144 
(2005).
  Based on this authority, I find that because Respondent made 
resignation information available in the context of unlawfully 
tracking employee action to obtain and complete the resign
a-tion forms and in the context of unlawfully reneging on it
s agreement to reinstitute dues deductions, it violated Section 
8(a)(1) of the Act in soliciting withdrawals from the Union due 
to contemporaneous unfair labor practices.
 B.  Allegedly Informing Employees that their
 Union Sympathies had been Polled
 Facts
 On Tuesday, February 12, all employees attended one of two 
meetings held on the Skyline level of the facility.  CEO Ron 

Sevart addressed employees at both meetings using a prepared 
script.  During this speech, Sevart stated that it was apparent 
that few emp
loyees wanted dues deducted from their checks 
noting that only one employee requested a form asking for dues 
to be deducted from his pay.  Sevart told employees that based 
on the information the Union sent to Respondent, there were 
126 of 189 team members 
not paying dues and 24 employees 
who had never joined the Union.  Sevart concluded, ﬁThat 
means a minimum of 150 of our 189 team members, or 80% of 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 46 our team members represented by [the Union], are not paying 
dues.ﬂ  Because of this, Sevart told the employe
es that R
e-spondent would not comply with the Union™s request to reinst
i-tute dues deduction.
 Analysis
 The General Counsel alleges that these statements violated 
Section 8(a)(1) by informing employees that their Union sy
m-pathies had been polled.  However, cl
ose examination of S
e-vart™s statement does not convince me that he informed e
m-ployees that their 
union sympathies had been polled.  Rather 
Sevart™s statement discusses the number and percentage of 
employees paying 
union dues.  Moreover, Sevart clearly ind
i-cated that his information regarding payment of dues was given 
to him by the Union itself.  Thus, I do not find that Sevart™s 
statement indicated that Respondent was closely monitoring 
union membership.  Rather, his statement is reasonably unde
r-stood only 
to indicate that the Union sent him this information.  
As to tracking dues
-deduction authorizations, as previously 
stated, there is no violation to do so or to reference this tracking 

to employees.
 C.  Alleged Coercion
 Facts
 The complaint alleges that Huma
n Resources Manager Beth 
Reddaway coerced an employee by telling him that if he signed 
a dues authorization form, he would owe 6 months of back 
dues.  Shortly after receiving his February 5 ﬁno form on fileﬂ 
letter, Banquet Captain Lee Plaster spoke with B
eth Reddaway 
in human resources about filling out a dues
-authorization form.  
According to Plaster, Reddaway told Plaster that since the end 
of the day
-to-day contract there were only 30 employees paying 
their dues.  She added that if Plaster signed the du
es authoriz
a-tion form, he would owe 6 months back dues and this would be 
deducted from his first paycheck.  Reddaway initially testified 
that she recalled that Plaster requested a dues
-deduction form 
but she did not recall telling him he would owe 6 months
 of 
back dues from his first check.  On further questioning, she 
testified that she never told him that he would owe 6 months of 
back dues from his first check:
  Q.  Did you ever state to Mr. Plaster that if he got
Šif 
he had dues taken out, that he would h
ave to pay six 

months of dues?
 A.  I don™t recall that.
 Q.  Did you have information showing how much back 
dues a given employee owed at that time?
 A.  No.
 Q.  What information did you have at that time about 
back dues?
 A.  I didn™t have any information 
about back dues.
 Q.  Did you ever state to Mr. Plaster that the six 
months of back dues would come out of his first check?
 A.  Never.
 Q.  When you say never, you mean didn™t happen or 
you don™t recall?
 A.  I never knew nor do I know if he has back dues or 
not.  So I would never be able to reference him owing 
back dues.
 Analysis
 I find that Reddaway made the statement that if Plaster 
signed the dues authorization form, he would owe 6 months of 
back dues.  Both Reddaway and Plaster were credible witnes
s-es.  I
ndeed, Reddaway testified on two occasions and was pr
e-sent throughout the entire hearing.  Her composure was r
e-markable and her competence undeniable.  However, Redd
a-way™s initial testimony was that she did not recall whether she 
told Plaster that he would
 owe 6 months of back dues.  I credit 
this statement and furthermore note that it is logical that Re
d-daway would have been concerned about 6 months of back 
dues because that was the approximate amount of time since 
Respondent had ceased payroll dues deduct
ion.
 Further questioning of Reddaway, of course, led her to test
i-fy inconsistently that since she had no information about back 
dues, she never told Plaster that 6 month™s dues would come 
out of his first check.  I am unconvinced that this fact
Šthat she 
had no information about back dues
Šprovides a logical excuse 
for denial of her statement that she did not recall.  It is far more 
reasonable to conclude that her initial answer, that she did not 
recall, was the truth and that she reconsidered her testimony 
when she was further questioned about it on direct.  A stat
e-ment of dire financial consequences to an employee because he 
opted to take advantage of payroll dues deduction would prove 
daunting in any circumstances.  Thus, in agreement with the 
General Couns
el, I find this statement coercive.
 D.  Alleged Interrogation
 Facts
 On Saturday, February 9, at 7:45 a.m., line cook Andy Roos 
was given a copy of his ﬁform on fileﬂ letter by his boss, Sous 
Chef Harold Fields during a one
-on-one conversation in the 
restau
rant.  Fields said he knew things were getting a little cr
a-zy ﬁaround hereﬂ and he wanted to let Roos know his options 
concerning the Union.  Fields told Roos one of his options was 
to resign from the Union without any effect on his wages, ben
e-fits, or sen
iority.  Fields said he knew what it could be like 
when a union comes in and tries to take over.  Fields stated, ﬁI 
know you™re a smart guy and you™ll make the right decision.  I 
know you kind of see which way the wind is blowing.ﬂ  Fields 
asked if Roos ha
d any questions and Roos responded that he 
did not.  Fields did not testify.  I fully credit Roos™ unrebutted 
testimony.  The General Counsel alleges that this conversation 
constitutes unlawful interrogation.
 Analysis
 No questions were asked during this co
nversation as related 
by Roos.  Acknowledging this, the General Counsel neverth
e-less argues that many of the statements invited comment or 
answers and thus were in the nature of questioning.  The Ge
n-eral Counsel particularly notes that Fields™ asking if Ro
os had 
any questions was an obvious invitation for Roos to state 

whether he was a 
union advocate.  I disagree and find no viol
a-tion.  In my view, not only were there no questions but asking 

Roos if he had any questions did not invite him to state whether 
he supported the Union or not.  Thus, this complaint allegation 
is dismissed.
    SPACE NEEDLE
, LLC
   47 V.  ALLEGED UNILATERAL C
HANGE IN RECALL PROC
EDURES
 The General Counsel alleges that Respondent unlawfully 
changed its recall procedures in violation of Section 8(a)(5) and 
(1) of 
the Act when on March 25, 2013, it added and assigned 
approximately 25 new shifts to restaurant server schedules 
without issuing a March/April bid for shifts.  The General 
Counsel further alleges that by failing to recall employees from 

layoff to cover the
 new shifts and by waiting until the right(?) 
of recall expired for those employees laid off in December and 
January in order to avoid rehiring those employees, Respondent 
violated Section 8(a)(5) and (1).
 Facts
 There is no dispute regarding the basic proc
edures for recall.  
The Employer™s restaurant has seasonal ebbs and flows in 
amounts of business.  These ebbs and flows of business result 
in the layoffs, recalls, and rehiring of servers.  The summer 
season is busiest, winter is the least busy.  In fact, 
during the 
winter season, the restaurant is typically closed for renovation 
and maintenance each year during a part of January.  The fall 
and spring seasons have intermediate amounts of business.
 In order to accommodate these fluctuations in business, R
e-spondent conducted four bids in 2011, one for each season: 
winter, spring, summer, and fall.  Five bids were conducted in 

2012.  The extra bid in 2012 was a second spring bid.  In 2013, 

Respondent reverted to four bids.  Whether there are four or 
five bids i
n a year, the first bid of the year, the winter bid, is 
usually conducted in January.  The spring bid is usually co
n-ducted in February.  The 2012 second spring bid was conducted 

in April.
 For each bid, a bid sheet is prepared by Director of Resta
u-rant Oper
ations Crystal Dare after she receives a business for
e-cast from Vice President of Revenue Michael Douglas.  Based 

on the forecast, Dare decides the number of shifts necessary to 
cover the projected business levels.  Dare then posts a bid sheet 
which lists 
each lunch and dinner server shift with the names of 
the server left blank.  In order of seniority, current servers write 
their names on the bid sheet for the shifts that they want.  For 
instance, the most senior server might choose Monday, Tue
s-day, Wednes
day, and Thursday evenings.  Each server may 
choose up to five shifts but must choose at least three shifts to 

maintain seniority.  Once the bid is finalized, a server may not 

drop a shift until the next bid.
 After all current servers have selected their s
hifts, if more 
than three shifts are still available, Dare recalls past servers 

from layoff in order of seniority.  All servers on layoff retain 
their seniority for 120 days.  The restaurant is typically closed 
for a part of January for annual maintenance.
  The days of cl
o-sure for maintenance do not count for layoff purposes.  In other 

words, if the restaurant is closed for renovation and maint
e-nance for 7 days, each server retains seniority for 127 days.
 Thus, servers laid off during the winter season reta
in their 
seniority for 120 days plus the days the restaurant is closed in 

January.  These laid
-off servers are the ones eligible for recall 
for the spring season.  If there is an insufficient number of laid
-off servers to fill the shifts, Dare hires throug
h open interviews.
 Of course, these easy to follow, black and white rules, only 
provide the broad contours of the system and our case, as it 
evolves, will turn on the details.  As might be expected, e
m-ployees are sometimes unable to report to work as sched
uled, 
go on vacation, medical leave sometimes becomes necessary, 
and unexpected upticks in business sometimes occur.  To e
n-sure flexibility in the system and in order to adequately cover 
the business, the collective
-bargaining agreement and several 
longsta
nding practices come into play.  These detail items i
n-clude on
-call shifts, needs shifts, emergency shifts, adding a 
line, and adding a shift.
 On-call shifts are labeled ﬁAM o/cﬂ and ﬁPM o/cﬂ on the 
schedules.  The collective
-bargaining agreement provides 
that 
on-call shifts will be offered first on a voluntary basis and then 
assigned in order of inverse seniority.  If the on
-call server is 
not called in, the server receives 2 hours pay.  At the time of 
each bid, specific servers are designated for on
-call 
duty on 
particular days of the week for either the AM or the PM shift.  

Generally there have been anywhere between 11 and 20 on
-call 
employee shifts on a weekly basis throughout the past 3 years.
 Need shifts occur when a manager determines that an add
i-tional server is needed for a single shift and more than 24 hours 
exists before that shift.  The manager notes the need in the trade 
book and qualified servers may sign up for the shift but may be 

bumped by a more senior employee.  Similarly, if an employe
e 
wants to give away or trade a single shift, the employee may 

note the trade in the trade book.  Another server may sign up 
for that shift but may be bumped by a more senior server.
 Emergency need shifts are those which must be filled in less 
than 24 hour
s.  According to an internal memorandum, R
e-spondent™s practice is to fill the shift with any trained current 

employee without regard to seniority.  If no current servers are 
available, Respondent usually calls employees trained for the 
position but working
 in other departments at the time of the 
emergency.  However, such employees, due to their job in a
n-other capacity, have no server seniority.  Laid
-off servers who 
are still carrying their server seniority are not called for eme
r-gency shifts.  In 2010, in 
connection with a grievance, the U
n-ion urged Respondent to modify this practice but the parties did 
not reach agreement.
 Another variance on the shift bid scenario is the practice of 
adding a line.  A line is added when the forecast indicates that 
more shi
fts are needed and existing servers are unwilling or 
unable to handle the extra work.  Adding a line adds one person 
to the schedule but does not change existing shifts.  Thus, when 

business increases between bids, a line is added if none of the 
existing s
ervers can take the extra work.  Adding a line differs 
from adding a shift for a special event or a holiday.  Adding a 
shift is a singular occurrence which does not add a line or a new 

server to the existing schedule.
 Although Respondent had only four bids
 in 2011, a second 
spring bid was held in April 2012, resulting in a total of five 

bids for 2012.  According to Michael Douglas, vice president of 

revenue, this second spring bid was necessary in 2012, because 
the King Tut exhibition opened in the Seattle 
Science Center, 
located about 300 feet from the Space Needle; the Chihuly 
garden glass exhibit, located nearby, opened; and it was the 

50th anniversary of the Space Needle.  According to Douglas, 
this was a ﬁonce in a life timeﬂ convergence of events which
 would no doubt increase business at the Space Needle.  These 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 48 circumstances resulted in a second spring bid in 2012.  Co
m-parison of the schedules before and after the April 2012 bid 
indicates that 40 shifts were added.  Twenty
-four of these add
i-tional shif
ts were absorbed by recall of five laid off servers.  
The remainder of 16 shifts was taken by existing servers.
16 Ultimately, no second spring bid was conducted in 2013.  
However, on the March 25 schedule, Dare added approximately 
25Œ30 new shifts.
17  Ten 
of these shifts were absorbed by two 
recalled servers.  The remainder of the shifts was spread among 
14 current servers.  All seven AM on
-call shifts were elimina
t-ed in order for the servers to handle the increased number of 
shifts.  In other words, the se
rvers who were previously a
s-signed the AM on
-call shifts were assigned five full shifts each 
on the March 25 schedule and could not carry a sixth on
-call 
shift due to the five
-shift maximum.  There is no evidence r
e-garding whether servers were offered the 
25Œ30 shifts or were 
simply assigned the shifts.  The Union was not notified that 25
Œ
30 shifts were being added to the March 25 schedule and no 
bargaining occurred regarding the addition of these shifts.  
Similarly, in May 2011, the Union was not notified 
when 26 
shifts were added without a bid.
 Employees believed that Dare had announced that a second 
spring bid would be held in 2013, and that she later reneged 
telling them there would be no second spring bid.  Dare did not 
recall whether she told employees
 there would be a second 
spring bid in 2013, but testified that it would not be unreason
a-
ble for employees to believe there would be one.  In any event, 
to address employee concerns about a second spring bid, Shop 
Steward Christensen met with Douglas on Ap
ril 1.  Laid
-off 
server Julia Dube, the second most senior server on layoff at 

that time, accompanied Christensen.  Christensen told Douglas 
that Dare was adding shifts and servers felt overworked just as 
the cruise ship season was about to begin.  Christe
nsen reported 
that Dare initially told servers there would be a second spring 

bid in 2013, and had recently announced there would not be 
one.  Christensen asked for a second spring bid so laid
-off e
m-ployees could be brought back to absorb some of the work.
  Douglas said he would discuss the matter with Dare and get 
back to Christensen on the issue.  Christensen also asked if 
there was any specific reason that Dare might not want Dube 
recalled.  Neither Dube nor Douglas was aware of any issues.  
Dube gave Do
uglas a copy of her customer satisfaction stat
e-ments.
 16 Some existing servers bid on fewer shifts than they previousl
y had 
while others bid on more.  The net increase among existing servers was 
16 shifts.
 17 The parties agree that approximately 25 shifts were added and the 
complaint alleges that approximately 25 shifts were added.  This nu
m-ber was arrived at by comparing
 the server bid sheet for the week of 
March 18 to the server bid sheet for the week of March 25.  It appears, 
however, that 30 shifts were actually added as follows: Pam
Œ1, 
Michelle
Œ1, Kerra
Œ2, Angie
Œ2, Jeremy
Œ1, Laura
Œ1, Walter
Œ1, Ca
n-
dace
Œ1, Alan
Œ1, Amand
aŒ1, Kate
Œ1, Sara
Œ1, Paul
Œ3, and Ashli
Œ3, for a 
total of 20 shifts plus 10 more taken 5 each by recalled employees TC 

and Steve.  The number of shifts added will thus be termed 25
Œ30 shifts 
in this decision.  I do not find the difference in 25 and 30 signi
ficant in 
the circumstances of this case.
 In a memorandum of April 3, Douglas responded regarding 
staffing stating basically that there was no need for a second 
spring bid.  Douglas compared the first 3 months of 2012 and 
2013 noting that the n
umber of server hours, average number of 
guests per shift, and number of guests served per server hours 

in 2012 and 2013 were virtually identical.  He opined, however, 
that looking forward beyond the first 3 months of the year, the 
difference in 2013 was t
he absence of special events such as 
those of 2012: the King Tut exhibit, the Chihuly Garden and 
Glass opening, and the Space Needle™s 50th anniversary existed 
in 2012.  Further, Douglas compared the guest count forecast 
and current shift schedule for Apri
l 2013 with the actual counts 
for April 2012 noting that although the guest to server ratio was 
expected to increase in 2013 from 
two
 more lunch guests per 
shift (2012, 26.9 guests per server shift; 2013, 28.6 guests per 
server shift) and 
five
 more dinner 
guests per shift (2012, 23.3 
guests per server shift; 2013, 28.1 guests per server shift), these 
numbers were still within his optimal range of 30
Œ33 guests per 
shift for lunch and 28
Œ30 guests per shift for dinner.  Since, in 
his view, the current servers
 could accommodate these nu
m-bers, he did not find cause for a second spring bid in 2013.
 Analysis
 There is no doubt that Respondent made the March 25, 2013 
changes to employees™ schedules unilaterally; that is, without 
notice or consultation with the Union
.  Generally employee 
hours constitute a mandatory subject of bargaining.
18  Section 
8(a)(5) establishes an unfair labor practice if an employer 
makes unilateral changes in mandatory subjects of bargaining.  
NLRB v. Katz
, 369 U.S. 736, 743 (1962).  Thus, u
nless the U
n-ion waived its right to bargain about shift changes and the ti
m-ing of bids, Respondent™s unilateral action would violate the 
Act.
 In order to establish waiver of the right to bargain over ma
n-datory subjects of bargaining, an employer must estab
lish that 
the union has clearly and unmistakably relinquished that right.  
Metropolitan Edison Co. v. NLRB
, 460 U.S. 693, 708
Œ709 
(1983).  Absent an express waiver, waiver may nevertheless be 
inferred from a past practice.  
Litton Microwave Cooking Pro
d-uct
s v. NLRB
, 868 F.2d 854, 858 (6th Cir. 1989) (history and 
practices of employer and union, the common law of the shop, 
informs interpretation of contract).  Thus, a unilateral change 
made pursuant to a longstanding practice is the continuation of 
the statu
s quo and not a violation of Section 8(a)(5).  
Courier
-Journal
, 342 NLRB 1093, 1095 (2004).  I find that on March 
25, 2013, Respondent lawfully unilaterally added 25
Œ30 shifts 
to the schedule based upon its consistent,
19 longstanding pra
c-tice of doing 
exactly the same thing (adding and subtracting 

shifts without benefit of a bid), thus merely maintaining the 
status quo.
 The record indicates that over the past 3 years, Respondent 
routinely added and subtracted lines and shifts to and from the 
18 Sec. 8(d), 29 U.S.C. § 158(d), sets forth the parties™ duty to ba
r-gain in good faith with respect to wages, hours, and other terms and 
conditions of employment.
 19 See, e.g., 
Caterpillar, Inc., 
355 NLRB 521, 522
Œ523 (2010) 
(thread of similarity must link changes in order to constitute past pra
c-tice in support of waiver).
                                                                                                                          SPACE NEEDLE
, LLC
   49 schedule.  
This was handled unilaterally and usually without 
benefit of a bid.  There is no evidence that Respondent has ever 

consulted the Union or bargained about these additions.  Exa
m-ination of the 3 years of schedules in the record, indicates that 
lines and shif
ts are added and subtracted on a weekly basis.  For 
instance, after the spring bid in February 2013, initially there 
were 145 shifts per week.  This number decreased weekly by 
one or two shifts until the March 25 schedule issued.  Similarly, 
in 2012, immed
iately after the spring bid, numbers of shifts per 

week fluctuated from 143 to 154 until the second spring bid.  
After that bid numbers of shifts per week fluctuated from 189 
to 176 until the summer bid was implemented in mid
-June.  In 
May 2011, 26 shifts 
were added to the schedule without benefit 
of a bid or bargaining.  There is no evidence that the Union was 

consulted regarding any of these shift additions or subtractions.  
Further, there is no evidence that the Union was ever consulted 
regarding the tim
ing or number of bids each year.
 On April 1, 2013, shortly after the March 25 schedule was 
posted, Shop Steward Christianson met with CEO Sevart to ask 
for a second spring bid.  The nature of their discussion indicates 
that the Union did not specifically a
ssert a right to negotiate for 
a second spring bid or for specific numbers of shifts.  Rather, 
Christenen asked for a second spring shift because employees 
had bid on the February spring shift thinking they would be 
able to change their shifts in April wit
h a second spring shift.  
Employees also believed they were busier than normal and that 

a second spring shift would alleviate that.  In any event, he did 
not ask to bargain about a second spring shift.  This convers
a-tion does not, of course, constitute a w
aiver.  It is important 
because the tenor of the conversation is consistent with the 
absence of any evidence that the Union requested bargaining 
over shift and bid changes.
 There is absolutely no evidence that the Union and Respon
d-ent have ever bargained i
n the past about numbers of bids or 
numbers of shifts.  A practice such as this one, that occurs with 
regularity and frequency for an extended period of time with a 
reasonable expectation that it will continue, constitutes a past 
practice.  See, e.g., 
Phil
adelphia Coca
-Cola Bottling Co.
, 340 
NLRB 349, 353 (2003), enfd. 112 Fed.
 Appx. 65 (D.C. Cir
. 2004).  I find that the addition of lines and shifts without ba
r-gaining with the Union constitutes a past practice.  I infer from 

this past practice that the Unio
n has clearly and unmistakably 
waived the right to bargain regarding addition of lines and 

shifts to the schedule.
20  Or stated differently, I find that R
e-spondent maintained the status quo in continuation of its past 

practice of unilaterally adding shifts
 to the schedule when it 
added 25
Œ30 shifts to the March 25 schedule.  Similarly, there 
is no evidence that the timing and number of bids per year has 
been bargained.  Rather, the evidence is uniformly that a bus
i-ness forecast determines the number of shif
ts and the timing of 
bids.  Because I find a past practice of unilateral change in 
numbers of bids and shifts and infer from this past practice that 
the Union waived any right to bargain about these matters, the 
20 See, e.g., 
Mt. Clemons General Hospital, 
344 NLRB 450, 460 
(2005) (waiver inferred from past practice of 20 years of making sim
i-lar unilatera
l changes without any requests by union to bargain over 
them).
 particular rationalization for foregoing a s
econd spring bid in 
2013 is irrelevant.
21 I find that standing alone, addition of approximately 25
Œ30 
shifts to the schedule on March 25 does not constitute a unila
t-eral change because there is an identical past practice of unila
t-erally adding lines and sh
ifts.  An inference of waiver regarding 
bargaining over these weekly changes to the schedule also co
n-vinces me that no unilateral change occurred but, rather, the 

status quo was maintained.  Thus I also find that in addition to 
the unilateral change allega
tion lacking merit, the 8(a)(5) and 

(1) complaint allegations regarding failure to call employees 
from layoff to cover the new schedules and waiting until the 
right of recall expired for those laid off in order to avoid rehire 
are also lacking in merit.
 VI.  ALLEGED FAILURE TO R
ECALL
/REHIRE JULIA DUBE
, FAILURE TO CALL DUBE
 FOR 
ﬁNEED
ﬂ SHIFTS
, FAILURE TO REHIRE DU
BE The General Counsel alleges the following violations of 
8(a)(
3) and (
1): that since March 25, 2013, Respondent failed to 
recall 
union activist Ju
lia Dube and other employees including 
one more senior laid
-off server, Tracy McCauley, from layoff 
and that since March 25, 2013, Respondent failed to rehire 

Dube.  The General Counsel further alleges that around Febr
u-ary and March 2013, Respondent failed
 to call Julia Dube for 
approximately two ﬁneedﬂ shifts in violation of Section 8(a)(
3) and (
1).22 A.  Alleged Failure to Recall/Rehire Julia Dube
 Facts
 Dube began working for Respondent as a server at Sky Re
s-taurant in June 2011.  She and 10 other servers
 were laid off in 
January 2012.  Six more senior servers than Dube were recalled 

in February 2012.  Dube and one other server were recalled for 
work beginning in April 2012.  Dube and nine other servers 
were laid off in January 2013.  As mentioned before, 
seniority 
is retained for 120 days after layoff.  Any days of closure for 

renovation are added to the 120 days.  Dube was laid off on 
January 5.  Therefore, her seniority would expire on May 12 
(120 days plus 7 days due to maintenance and renovation).
 Dube
 was outspokenly pro
union.  She wore a 
union button 
during ﬁbutton drives,ﬂ she was on the Union™s advisory cou
n-cil, and she participated in bargaining and mediation sessions 
on behalf of the Union.  Dube took part in a flyer campaign 
outside the Space Nee
dle on August 27 protesting the discharge 

of restaurant cook Pete Miranda (Dube™s boyfriend) and the 
suspension of a restaurant server assistant.  The flyers stated 
that both Miranda and the server assistant were strong 
union 
supporters and the banner asse
rted, in part, ﬁSpace Needle 
Management Imposes Unjust Discipline on Union Supporters.ﬂ  
21 Although I have not relied on Respondent™s management
-rights 
clause in finding waiver, it is nevertheless consistent with the parties™ 
past practice in that it provides, inter alia, ﬁThe Emp
loyer retains all 
rights to operate its business . . . including . . . the rights . . . to dete
r-mine staffing levels. . . .ﬂ
 22 The General Counsel™s request to withdraw the 8(a)(5) allegation 
regarding failure to recall Dube for needs shifts is granted.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 50 In testimony at the hearing, members of management consis
t-ently named Dube as one of the stronger 
union supporters.
 In late fall 2012, Dube spoke to Dare right after a
 decertific
a-tion petition
23 was filed.  Dare asked Dube what she thought 
about ﬁall this Union stuff going on.ﬂ  Dube responded that she 
didn™t know.  Dare said, ﬁWell, why do you think they™re hol
d-ing up the negotiations on the successorship and nonsubco
n-tracting stuff?ﬂ  Dube said, ﬁI really don™t know.  I guess it 
seems like that would secure their financial stream of income.ﬂ  
Dare agreed saying, ﬁYeah, it seems like they™re more interes
t-ed in their financials than they™re interested in your best inte
r-est.ﬂ
 As part of the dues
-deduction spread
 sheets prepared to rei
n-stitute dues deduction, information was set forth on a January 

23 spread
 sheet listing employees in apparent order of seniority 
and setting forth recall dates for various servers.  Recall sta
tus 
was given as either ﬁ2/4/13ﬂ or 
ﬁ4/15/13.ﬂ  Eleven employees 
were listed for recall on February 4 while eight employees, 
including Dube, were listed for recall on April 15.  Other e
m-ployees were noted as ﬁno return expectedﬂ or ﬁpossible r
e-turn.ﬂ  A ne
wer version was prepared on February 4, and was 
only two pages while the January 23 spread
 sheet was four 
pages.  Laid
-off employees were not included on the February 4 
spread
 sheet.
 On February 10, 2 days before an all
-employee meeting to 
discuss the futu
re of the Union, Dube forwarded an anonymous 
pro
union email to 55 coworkers.  The email set out the current 
status of bargaining between the Union and Respondent and 
summarized perceived changes that might occur without a U
n-ion.  Noting that the unknown au
thor made ﬁsome valid 
points,ﬂ Dube concluded, ﬁevery member has a right to a voice 
and a vote.ﬂ  Dube™s email was, in turn, forwarded to Wright, 
Sevart, Dare, Reddaway, and the entire SkyCity management 

team.  Sevart agreed that some of his comments at th
e February 
12 meeting were to address perceived misstatements and fears 

set out in the anonymous letter.  Sevart was aware that Dube 
forwarded the anonymous letter.
 On Tuesday, February 12, all employees attended one of two 
meetings held on the Skyline lev
el of the facility.  The meetings 
were characterized in announcements as discussions regarding 

the future of the Union.  Owner Jeffrey Wright and President 
and CEO Ron Sevart spoke to assembled employees and ma
n-agers.  Wright made brief remarks basically t
elling employees 
he had no current plans to sell the Space Needle.  He said the 
Union only wanted a successor clause in the contract to address 
its troubled pension plan.  Wright indicated he was unhappy 

with the Union™s unfair labor practice charges and o
ffended by 
by 
union fliers.
 Using a script, Sevart spoke about the breakdown in negoti
a-tions for a new contract and the Union™s insistence on reinsta
t-ing dues deductions.  Sevart told the employees,
  Interestingly, as we looked at the dues situation, we 
dete
r-mined, based on information the Union sent us, that 126 of 

our 189 Team Members are not paying dues, many of those 
have let their memberships lapse, and there are 24 Team 
23 Although witnesses mentioned a decertification petition, there is 
no further evidence regarding such decertification proceedings.
 Members who have never joined the Union.  That means a 

minimum of 150 of our 189
 Team Members, or 80% of our 
Team Members represented by [the Union], are not paying 
dues.
  Sevart stated that he was surprised that some employees 
thought it was the Union that paid for their benefits.  He found 
this out when employees expressed concern t
hat they might 
lose their health or retirement benefits if they resigned from the 
Union.  Sevart told employees, ﬁ[Respondent] provides all of 
your benefits. . . .  The Union pays nothing.ﬂ
 Sevart stated that it was apparent that few employees wanted 
dues 
deducted from their checks noting that only one employee 
requested a form asking for dues to be deducted.  Because of 
this, Sevart told the employees that Respondent would not 
comply with the Union™s request to reinstitute dues deduction.  
Sevart warned th
at this would no doubt lead to the filing of yet 
another unfair labor practice charge.  He illustrated the NLRB 
charge history with a power point presentation pointing out that 
in the past 4 months, the Union had filed 16 unfair labor pra
c-tice charges agai
nst Respondent.  Sevart told employees that 
each charge cost thousands of dollars in legal fees no matter 
how frivolous the charge might be.
 Sevart opined that the charges were the Union™s method of 
pressuring Respondent to sign a contract based on terms R
e-spondent could not accept.  Sevart highlighted successorship 
and subcontracting as the unacceptable terms
Šterms that were 
never included in past contracts.  For instance, Sevart explained 

that a successorship clause would require any purchaser of the 
busi
ness to accept the terms of the expired contract.  Sevart told 
employees that the Union wanted a successorship clause b
e-cause its pension fund was underfunded and categorized as 
ﬁcriticalﬂ by the U.S. Government, ﬁthe worst category other 
than failed.ﬂ  A 
successorship clause would require any pu
r-
chaser to assume the pension fund™s unfunded liability, accor
d-ing to Sevart.  As to subcontracting, Sevart advised it was an 
efficient management right that Respondent would not give up.  
He noted that in the past 
no employees were ever displaced due 

to subcontracting and that subcontracts had been awarded to 
unionized entities.
 Sevart told employees that the Union™s options in this situ
a-tion were either to attempt to reopen negotiations and give up 
insistence on su
ccessorship and subcontracting, launch a bo
y-cott, or go out on strike.  A 
Power 
Point presentation regarding 
strikes was accompanied by Sevart™s explanation that strikers 
are not paid, could not collect unemployment compensation, 
and could be temporarily o
r permanently replaced.  Sevart no
t-ed that when employees of Hostess went on strike, the company 
closed its doors and 18,000 employees lost their jobs.  Sevart 
concluded, ﬁunion or no union, we are commi[t]ted to doing the 

right thing, contract or no contr
act.ﬂ
 Dube attended both sessions of the February 12 meetings.  
After the morning meeting, Dube spoke to Dare and Wright.  

According to Dube, Dare said she could not make any promises 

but wouldn™t it be great if she could offer employees better 

shifts with
out bidding and seniority.  Dube responded that it 
was a double
-edged sword.  She added that she appreciated her 
job because she had those protections.  Dube then asked Wright 
                                                              SPACE NEEDLE
, LLC
   51 why successorship was an issue at bargaining if Wright had no 
plans to sell the 
business.  Wright responded that he didn™t want 

to tie his hands in the future.
 On February 18, Dube emailed Dare telling her that she was 
ready to return to work.  Dube volunteered to help in any trai
n-ing for new hires if Dare thought Dube would be a good
 fit for 
this.  Dare did not respond to this email.
 In any event, on March 20, Dube and others heard from lead 
server, Jeff Townley, that Dare was soon going to be adding 

shifts.  Anecdotally, servers felt they were very busy.  Christe
n-sen testified that h
e normally was assigned three to five tables 
per shift but at this period of time was working six to seven 
tables per shift.  Server Heckendorn testified that he was doing 
extra work during this time too.  In the kitchen, line cook Roos 
felt the volume of 
work was higher than usual.
 Vice President Douglas testified that in mid
-March, he d
e-cided that a second spring bid was unwarranted.  Dare made an 

announcement to the servers at about the same time telling 
them there would be no second spring bid.
 On March
 21, the Union held a rally at the base of the Space 
Needle.  Dube, who took part, saw Dare and Executive Chef 
Jeff Maxfield observing the marching and chanting employees.  

They were laughing and talking at the time she observed them.
 On March 25, Dare add
ed approximately 15
Œ20 shifts to the 
schedules of existing servers and 10 shifts were picked up by 
two recalled servers.  After this recall, Dube was second in line 

for future recall.  In order to accommodate the 25
Œ30 new shifts 
without adding more than t
wo laid
-off employees, all daytime 
on-call shifts and one evening on
-call shift were dropped.  O
r-dinarily, a shift cannot be dropped outside of a bid.  It is unclear 

whether Dare offered the extra shifts to all current servers.  For 
instance, the most seni
or server, John Heckendorn, who carried 
four shifts already, testified that he was not asked to take an 
additional shift.
 On one prior occasion, Respondent added approximately 26 
shifts to the schedule without benefit of a formal bid.  This 
occurred during
 the week of May 23, 2011.  According to that 
schedule, current employees absorbed 15 of the new shifts and 
324 laid
-off employees were recalled to handle 11 of the new 
shifts plus 3 on
-call shifts.  No on
-call shifts were eliminated.
 In any event, returni
ng to 2013, on March 28, Dube attended 
a mediation session as part of the 
union committee.  She ran 
into Reddaway and Douglas in the elevator but the parties were 

in separate rooms throughout the mediation.  Later that day, 
Dube was told that Dare ﬁwas mak
ing phone calls like crazyﬂ to 
cover shifts.  Based on this information, Dube emailed Dare:
  Just wanted to remind you all that I™m just across the street & 

available to work asap, including single
-shifts over the Easter 
weekend if needed.  I ran into Zara
 tonight, & she mentioned 
you were having a hard time filling upcoming shifts.  And of 
course, cruise ships April 15!!!!!
  Dare responded within minutes: ﬁDube not sure what she 
[Zara] was talking about I have 16 servers all weekend I™m 
24 A fourth laid
-off employee is shown on the schedule but is not a
s-signed any shifts.
 doing fine.  I brou
ght back TC and Steve [the two servers r
e-called on March 25] that™s enough for now.ﬂ
 On April 1, Dube and Shop Steward Christensen met with 
Michael Douglas to discuss two items: whether there was going 
to be a second spring bid as in 2012, and Dube™s retur
n to work.  
Christensen told Douglas that initially Dare informed servers 
that there were would be a second spring bid in 2013 just as in 
2012.  In fact, Christensen selected shifts for his first spring bid 
relying on the knowledge that he would have a sec
ond spring 
bid.  Dube told Douglas she heard that Dare did not want to 
recall her but when questioned by Douglas, she could think of 
no reason why Dare would not want to have her return to work.  
Dube gave Douglas a compilation of compliments from cu
s-tomer
s. On April 2, Dube called Dare and asked about recall.  Dare 
said
, ﬁ[W]
e™re going to do it all new this year . . . [because] we 
. . . made some hiring mistakes last year.ﬂ  Dare told Dube that 

former employees not recalled as of that date would have to 
reapply and reinterview: ﬁWell, you™re all going to be hired 
brand new.  We have a whole new hiring process, whole new 

training process, whole
Šyou™re going to have to reinterview.ﬂ  
Dare did not testify about this conversation or lack thereof.  I 
credit Dube
™s testimony as plausible and as supported by su
b-sequent emails and events.  Dube immediately called Redd
a-way for further clarification.  Reddaway said she did not know 
anything about this and would call Dare and get back to Dube.
 At 5 p.m. on April 2, Red
daway wrote to Dare asking if Dare 
made a blanket statement about servers needing to reapply ﬁif 

they are not on the schedules effective today?  Are you chan
g-ing protocol for people who may still stand to be recalled and 

would not need to reapply?ﬂ  Dare d
id not respond.  Douglas, 
who was copied on Reddaway™s email to Dare, responded at 
5:26 p.m.:
  If a person is not recalled by the time they reach their 120 day 
call back window (Julia last day Jan 5th, 120 day May 5th) 
our current protocol is that they can
 reapply.  Contractually I 
don™t think we can require her to do anything else until she is 
outside of her 120 day window.  If we add lines to the sche
d-ule and she is due to be called back by her seniority rank b
e-fore the 120 window expires she is required 
to be rehired.  If 
we have performance issues with someone in that position we 
should have a candid talk with them and document it on a 
green document the first day they return.
  The following morning, according to Dube, Reddaway called 
her and confirmed t
hat, yes, everyone would be reinterviewed 
before anyone was rehired and this would not occur until June.  
Reddaway did not admit or deny this testimony.  During her 
testimony she stated that Respondent was unaware where Dube 

had heard that a shorter amount
 of time than the allotted 127 
days of recall eligibility.  This is belied, however, by her email 
exchange with Dube in which Dube stated that she heard this 
from Dare.  I credit Dube™s testimony that Reddaway called her 

and confirmed that laid off employe
es not recalled by April 2 
would be reinterviewed before rehiring.
 Somewhat in contrast, in an April 4 email to Dube, Douglas 
stated that he expected sometime in May servers would start 

being recalled.  He noted that Dube was second most senior of 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 52 the laid
-off servers and alerted her to the fact that if she was not 
recalled by May 12, she would need to reapply and her eligibi
l-ity for benefits would start over from scratch.  Douglas also 
stated that he conferred with Dare about concerns Dare had 
about Dube™s
 performance.  Dare™s concerns were about 
Dube™s interactions (unspecified) with managers and staff.  
Douglas assured Dube that since Dare™s concerns were not in 
Dube™s file, they would have no effect on Dube™s recall but the 
subject would be discussed wit
h her once she was recalled.
 Douglas attached a memorandum of April 3 to his email.  In 
this memorandum, Douglas reviewed the issues raised by 
Christensen regarding a second spring bid.  Initially, Douglas 
noted that the first 3 months of 2012 and 2013 wer
e nearly 
identical in terms of server hours, average number of guests per 

shift, and number of guests served per server hour.  However, 
looking forward, Douglas noted that April and May 2012 were 
extraordinary in that the Space Needle celebrated its 50th a
nni-versary at the end of April, the King Tut exhibit opened in mid
-May, and the Chihuly Garden and Glass Exhibition was ﬁabout 
to open.ﬂ  Due to these circumstances, in early April there were 
five additional servers on staff in 2012 than currently on staff
 in 
2013.  Douglas asserted,
  From our perspective we were staffed more heavily in 2012 
[than] we needed to be because we were preparing for the 

special events coming on line in late April and May.  Without 
those events occurring this year we have decided 
not to add 
staff as early as we did last year.  It™s apparent that we acted 
prudently last year to add staff before we needed them to 
make sure we were set to operate at a high level when the 
special events began to occur.
  On April 9, Sevart wrote to Doug
las asking how to respond 
to Julia Dube, who had called him that date.  On the following 

day, Douglas opined that the next additions to staff would lik
e-ly be in May but it was too soon to say whether it would be 

early or late May.  Douglas also noted there
 were two more 
senior servers out on medical leave but due to return soon.  In 
fact, one of the servers returned beginning the week of May 6 
and the other returned the week of May 27.  Finally, Douglas 
lamented that although Dare had issues with Dube, noth
ing was 

in Dube™s file regarding such matters.  In light of this failure, 
Douglas stated that if Dube applied and passed the qualifying 
and pretesting, Respondent ﬁwould likely have to offer her a 
job.  To not do so would invite a ULP that we could not def
end.  
A great object lesson about communicating issues, rather than 
sitting on them.ﬂ  On this same date, April 9, personnel action 
notices were ordered for Dube and the server immediately se
n-ior to her as well as several just below her in seniority.  The 

resulting notice for Dube showed she was terminated with the 
explanation, ﬁLaid off.ﬂ  Ordinarily, such notices are not o
r-dered unless recall is unlikely.
 On May 7, 5 days before Dube™s recall rights expired, R
e-spondent posted ads for two server positions.
  Those applying 
were invited to a hiring event or job fair the following week.  

Dube was not aware of the postings or the job fair.  On May 22, 
on finding out about the postings, she applied online for a ser
v-er position.  On May 24, Dube was informed that
 all server 
positions had been filled and she was asked to come in and 
submit to a drug screen and background check so she could be 

offered a position if one became available.  On June 7, Dube 
was offered rehire in a server position.  Dube stated that she 
could not accept the position without seniority.
 Later, on June 21, Dube and Dare met by chance at a resta
u-rant.  According to Dube, Dare said, ﬁHey, girl, we gotta talk.  
You know, I™m only doing what I™ve been told.  I have to do 
what I have to do to get
 a paycheck. . . .  You know I never had 
a problem with you.ﬂ  Dare added that she and Dube should 
never have talked at the February 12 meeting.  Although when 
questioned by the General Counsel pursuant to Rule 611(c), 
Dare did not recall speaking to Dube 
in June, when recalled by 
Respondent, Dare remembered a brief conversation with Dube 
in June but denied the substance of Dube™s testimony.  I credit 
Dube™s testimony over that of Dare.  Dube was an extremely 
poised, articulate witness with facts and dates 
concisely at her 
command.  Although she testified with confidence, there was 
no arrogance or argument in her manner.  Dare impressed me 
as a hesitant, uncomfortable witness.  While Dube was open 
and alert, Dare was at times evasive and somewhat reluctant. 
 Dare™s overall demeanor gave me the impression that she was 
carefully watching Respondent™s counsel™s reaction to her a
n-swers.  Moreover, her testimony appeared to eminate from a 
desire to please rather than a desire to search the facts for the 
truth.  Th
us, I credit Dube™s testimony.
 An undated applicant requisition signed by Dare requested 
three additional servers by name.  Two, apparently new hires, 
were Josh Cantrell and Clarity Selzer.  The third name listed 
states, ﬁRehire Jessica Alderson.ﬂ  Alderso
n was a prior server 
who lost her recall rights.  She was ranked 5th below Dube in 
seniority.  In any event, these 3 names were among the 13 ser
v-ers added the week of June 17, 2013, following the posting of 
the summer bid.  With the summer bid adjustment, 
servers 
averaged 4.06 shifts per server excluding on
-call shifts.  During 

the week of March 25, servers averaged 4.6 shifts per server 
excluding on
-call shifts.
 In the early summer, Executive Chef Maxfied, who did not 
testify, encountered a group of server
s discussing the colle
c-tive
-bargaining situation.  Maxfield exclaimed that they would 
have a better chance of winning the lottery than getting a co
n-tract.  He added that they might as well believe in Santa Claus.  
I credit the unrebutted testimony of the s
ervers and draw an 
adverse inference that if Maxfield had been called to testify, his 

testimony would have been damaging to Respondent.
 During the summer or fall, Dare approached Union Steward 
Christiansen and told him a lot of people were talking about 

how he was always working for the Union.  She asked him why 
he did so.  He did not respond.  In another conversation b
e-tween Dare and Christiansen, this one in the fall after a resta
u-rant manager named Mido had left, Dare said, ﬁMido doesn™t 
work here any lo
nger.  If there™s no Union, I know I™ll still be 
coming to work.ﬂ  Dare did not testify regarding either of these 
conversations.  I credit Christiansen™s unrebutted testimony.
 Analysis
 The General Counsel claims that Respondent manipulated 
the recall of se
rvers in such a way to exclude Dube from recall 
because of her 
union activity.  Respondent claims, on the other 
   SPACE NEEDLE
, LLC
   53 hand, that there simply was not sufficient business to warrant 
recall of Dube.  Dual motive cases under the NLRA are decided 

pursuant to a burde
n shifting analysis based on 
Mt. Healthy 
City School District Board of Education v. Doyle
, 429 U.S. 274 
(1977).  
Wright Line
, 251 NLRB 1083 (1980), enfd. on other 
grounds 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 

(1982).  Thus, as the Board s
tated in 
Naomi Knitting Plant
, 328 
NLRB 1279, 1281 (1999), to sustain the initial burden of pe
r-suasion the General Counsel must show
  (1) That the employee was engaged in protected activity, (2) 

that the employer was aware of the activity, and (3) that the
 activity was a substantial or motivating reason for the e
m-ployer™s action.  Motive may be demonstrated by circumsta
n-tial evidence as well as direct evidence and is a factual issue 
which the expertise of the Board is peculiarly suited to dete
r-mine.
  Once t
he General Counsel satisfies this initial showing, the 
burden of persuasion shifts to the employer to demonstrate that 
the same action would have taken place even in the absence of 

the protected conduct.  
Donaldson Bros. Ready Mix, Inc.
, 341 
NLRB 958, 961 
(2004).
 There is ample evidence of 
union activity and no dispute on 
the record that Respondent was aware that Dube was one of the 

more active 
union advocates among its employees.  Further, 
even though Respondent denies it, there can be no doubt of 
animus. 
 Owner Wright, in addressing employees on February 
12 told them he was offended by 
union flyers and unhappy 
about the many unfair labor practice charges being filed by the 
Union.  During the same meeting, CEO Sevart opined that u
n-fair labor practice charge
s filed by the Union cost Respondent 
thousands to defend no matter how frivolous the charges were.  
Sevart also ran through the Union™s current bargaining options 

noting it could reopen negotiations and concede to Respon
d-ent™s position, or the Union could 
attempt a boycott or, finally, 
the Union could go on strike.  Sevart explained that strikers 
would not be paid, could not collect unemployment, and could 
be temporarily or permanently replaced.  Sevart then alluded to 
the fate of Hostess employees who went
 on strike and lost 
18,000 jobs when the doors were closed.
 The entire tenor of the February 12 meetings, which were 
advertised to discuss the future of the Union, was strikingly 

akin to the preelection rhetoric attendant to an initial represe
n-tation case.
  In other words, it was not the typical narrative of 
an intention to foster a 26
-year collective
-bargaining relatio
n-ship.  Telling employees that their representative was costing 

Respondent money in defending unfair labor practice alleg
a-tions in the conte
xt of focusing on striking and loss of jobs, 
referencing the Hostess strike, and in the context of announcing 
that Respondent would not reinstitute dues deduction is indic
a-tive of animus.  Additionally, I infer animus from the sequence 
of communications re
garding reinstating payroll dues dedu
c-tion.  Specifically, the January 8 email from Ylvisaker to S
e-vart, Reddaway, and Douglas displays a desire to delay reinst
i-tution by ﬁvolleyingﬂ questions to the Union including a ﬁplay 

dumbﬂ question about the meaning
 of ﬁRein. Fees.ﬂ
 Further anecdotal experience indicates animus.  For instance, 
Sous Chef Fields told line cook Roos on February 9 that things 
were getting a little crazy around here in the context of infor
m-ing Roos of his options concerning the Union.  On
e of those 
options was to resign from the Union without any effect on 
wages, benefits, or seniority.  Fields concluded, ﬁI know you™re 
a smart guy and you™ll make the right decision.  I know you 
kind of see which way the wind is blowing.ﬂ  Although I did 
not find these comments unlawful interrogation, as alleged in 
the complaint, the statements indicate animus.  Similarly, in a 
conversation about contract negotiations with various cooks, 

Chef Maxfield said they had a better chance of winning the 

lottery tha
n of getting a contract.  He added that they might as 
well believe in Santa Claus.  Both of these statements are indi
c-ative of Respondent™s desire to get rid of the Union and thus 
constitute animus.
 Animus is also specifically attributable to Restaurant Ma
n-ager Dare.  In early summer she spoke with Shop Steward 
Christensen asking him what the Union did for him and why he 

was so involved with the Union.  Christensen did not respond.  
In 2012, a restaurant manager left Respondent.  Christensen and 
Dare discus
sed this and Dare stated that the manager no longer 
worked for Respondent and added, ﬁ
[I]
f there™s no Union, I 
know I™ll still be coming to work.ﬂ  On June 21, 2013, Dare and 
Dube saw each other at a restaurant.  According to Dube™s 
cre
dited testimony, Dar
e said, ﬁYou know, I™m only doing what 
I™ve been told.  I have to do what I have to do to get a 
paycheck. . . .  You know I never had a problem with you.ﬂ
 Based upon this evidence, I find that the General Counsel 
has satisfied the initial 
Wright Line
 burde
n.  Dube™s activity and 
Respondent™s knowledge of that activity is not disputed.  The 
record reveals ample evidence of animus toward the Union.  
The General Counsel has further shown manipulation of the 
recall process in order to preclude recall of employe
es until 
Dube™s seniority lapsed.  Thus
, I find that Dube™s 
union activity 
was a substantial or motivating factor in failure to recall Dube 
and McCauley, the employee immediately senior to her, on and 

after March 25, 2013.  The burden shifts to Respondent 
to show 
that it would have taken the same action in any event.
 Respondent asserts that even if the General Counsel has sa
t-isfied its initial burden of persuasion, it has shown that Dube 
would not, in any event, have been recalled from March 25 
through May 
12, the date she lost her seniority.  Respondent 
notes that one other employee, Tracy McCauley, with more 
seniority than Dube was not recalled.
25  Moreover, Respondent 
avers that it carefully adhered to its neutral practice of staffing 
according to histori
cal levels and asserts that none of its staf
f-ing decisions were discriminatorily motivated.  Finally, R
e-spondent claims there was no business justification for addition 
of further staff after March 25.  Thus, the server hours, labor 
hours, and number of gu
ests for April 2011 and 2013 are nearly 
identical.
 25 Respondent objected to the General
 Counsel™s ﬁlateﬂ addition of a 
ﬁcamouflageﬂ theory to the complaint.  I find that such a theory has 
been present in the pleadings from their inception in the language fai
l-ure ﬁto recall its 
employees
 from layoff, including Julia Dube.ﬂ  
(Em-phasis added.
)  All parties have been aware since issuance of the co
m-plaint if not before that one more senior employee remained on layoff 
after March 25.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 54 Although I have found Respondent was free of any duty to 
bargain regarding weekly line and shift additions, overwhel
m-ing evidence indicates that Respondent manipulated this system 
in order to avoid recalli
ng Dube.  Thus, a March 7 update on 
open requisitions indicates that Respondent anticipated r
e-calling its next two servers on May 15.  However, these servers 
were instead recalled on March 25 when new shifts and lines 
were added to the schedule.  Although 
in general, Dare testified 
that when shifts are added to the schedule, existing servers are 

allowed to fill them in order of seniority, there is no evidence 
that the shifts added to various servers™ schedules for the week 
of March 25 were added by consent 
of the server or fiat of 
Dare.  Dare testified that she generally offered new shifts to 
servers in order of seniority.  However, one senior server with 
fewer than five shifts was not asked to take an additional shift 
for the week of March 25.  Thus Dare™s 
statement of the ge
n-eral rule is controverted.  In the absence of specific evidence 
regarding the March 25 additional shift assignments and speci
f-ic evidence that the general rule was not followed at least in 
one instance, I find that Respondent did not ad
here to its ge
n-eral rule of following seniority in assigning additional shifts by 
seniority.
 Furthermore, there is no historical evidence of allowing e
x-isting servers to add shifts if they must drop an on
-call shift to 

do so.  However, eight on
-call shifts
 were dropped on the 
March 25 schedule in order to assign existing servers eight of 
the shifts added to the schedule. This marked departure from 
past practice as well as absence of evidence about whether Dare 
assigned the extra shifts or asked employees in
 order of senior
i-ty whether they would like additional shifts allows an inference 

that Respondent simply assigned the additional shifts and un
i-laterally eliminated eight on
-call shifts to do so.  Had the eight 
on-call shifts not been eliminated, Respondent
 would have been 
required to recall two additional employees
Šone of them, 
Dube.  This finding is strengthened by the fact that in 2011, 
when Respondent added 26 shifts to the schedule in May, three 
servers were recalled and no on
-call shifts were 
eliminated.  In 
other words, historical evidence tends to indicate that existing 
servers did not absorb up to 20 shifts in 2011 when the on
-call 
shifts were not eliminated.
 Further evidence that Respondent would have recalled Dube 
absent her 
union activity
 is present in the April 2 exchange 
between Dube and Dare in which Dare told Dube that R
e-spondent was going to require former employees to reapply and 
reinterview if they were not on the schedule as of today, April 
2.  I find, based on this exchange, that 
Respondent had decided 
not to consider Dube for recall but only for rehire after Dube 

had lost her seniority.  Dare did not respond to Reddaway™s 
email asking Dare to confirm that she had made this statement.  
Rather, Douglas responded stating he did not t
hink Respondent 
could require Dube to reapply until her seniority expired.  Dube 
was not copied on this email.
 As set out above, Respondent™s evidence has been analyzed 
to see if it proved its affirmative defense that it would have 

taken the same action ev
en if Dube had not engaged in 
union 
activity.  Respondent™s evidence does not satisfy this burden.  
In fact, the record as a whole indicates that Respondent would 
not have taken the same action absent Dube™s 
union activity.  
Therefore, by failing to recall
 Julia Dube and the employee 
immediately senior to her since March 25, 2013, Respondent 
violated Section 8(a)(3) and (1) of the Act.  However, as di
s-cussed above in 
section V, no violation of Section 8(a)(
5) and 
(1) is found by failure to recall Julia Dube
 and others.
 B.  Alleged Failure to Call Dube for ﬁNeedﬂ Shifts
 Facts
 In March 2013, employee Katie Kellogg, who was laid off as 
a server but working as a cashier at that time, was utilized for 

two emergency need shifts as a server.  From March 4
Œ17, 
Kellogg worked 18.5 hours in the server position.  As a result 
of working the emergency need shifts, Kellogg™s seniority as a 
server was extended for 120 days from the date of her March 
2013 service.  No laid
-off server more senior to Kellogg (i
n-cluding Du
be) was recalled for the March 2013 emergency 

need shifts.
 Dube heard about cashier Kellogg™s server work.  Dube 
called Dare who confirmed that Kellogg had worked server 
need shifts that weekend and that as a result of Kellogg™s wor
k-ing, as was standard pr
actice, Kellogg™s seniority date for recall 
was extended for another 120 days.  Dube protested to Dare 
that she was senior to Kellogg and she should have been called 

for the shift.
 The Union filed a grievance over failure to call Dube for the 
need shifts t
hat Kellogg worked.  The identical situation arose 
in 2010 when laid
-off server Drew Collins was not called in for 
a need shift while a less senior employee, server
-trained cashier 
Hudson, was utilized.  A grievance was filed over Collins situ
a-tion as well
.  Neither grievance was resolved.
 Archived time reports indicate other instances when Hudson 
and Kellogg filled need shifts.  For instance, in 2011, Hudson 
was working as a server and on two occasions was used for 

need shifts as a cashier.  In 2012, Kello
gg, who was a cashier at 
the time, worked a need shift as a server.
 The record indicates that emergency need shifts are rare but, 
when they occur, are ordinarily filled by employees in the 

needed classification.  However, if Respondent cannot find a 
curren
t server to fill the position, it utilizes a current employee 
trained as a server.  Such employee is not carrying seniority in 
the needed position because employees cannot carry seniority 

in more than one category.  This scheme allows less senior 
employees
 to obtain a longer recall period than employees on 
layoff, the ones carrying seniority in the position.  Because they 
are not utilized for emergency need shifts, they are unable to 
obtain an extension on recall rights.
 The Union and Respondent did not rea
ch agreement regar
d-ing this situation when it arose in 2010.  In the Union™s view, 
the most senior server on layoff should have been offered the 
need shift if no current servers were available.  In Respondent™s 
view, if no current servers were available, e
mployees trained as 
servers who are currently working in other positions may be 
used for a need opening regardless of seniority.
 Analysis
 Although I find the General Counsel has sustained the initial 
burden of persuasion showing that Dube was engaged in 
union 
activity which was acknowledged by Respondent and I find her 
   SPACE NEEDLE
, LLC
   55 activity was a motivating factor in Respondent™s failure to use 
her for the need shift, I find that Respondent would have taken 

the same action in any event.
 Respondent has uniformly filled n
eed shifts within the cat
e-gory needed whenever possible.  Thus, routinely a server need 
shift is filled by a current server.  On the few occasions when 
no server is available to fill a server need shift, Respondent has 
used a current employee trained in th
e position rather than an 
employee on layoff.  Although the Union has long protested 

this practice, the parties have not reached agreement on chan
g-ing the practice.  Under these circumstances, although I have 
found discrimination in failure to recall Dube 
since March 25, I 
find no discrimination occurred when cashier Kellogg was 
utilized to fill two server need shifts between March 4
Œ17 b
e-cause Respondent utilized its past practice without any manip
u-lation of the system.
26  Thus, I find that Respondent woul
d have 
taken the same action in the absence of Dube™s protected activ
i-ty.
 C.  Alleged Failure to Rehire Dube
 Facts
 Once servers have lost their recall rights, Respondent may 
nevertheless rehire them as new employees albeit without se
n-iority or other benefi
ts.  Hiring of new employees is usually 
conducted by advertising on Craig™s List.  The applicants are 
screened and those believed to be promising are invited to a job 
fair.  Former employees in good standing are allowed to skip 
the interview/job fair proce
ss and do not have to attend new 
employee orientation.
 In an internal memorandum dated April 9, Douglas stated 
that it appeared that the next server recall would be in May but 

stated it was too early to know whether the recall would be in 

early or late May
, i.e., whether it would be before or after Dube 
lost her seniority.  On that same date, however, a personnel 
action notice was ordered for Dube and the server immediately 
senior to her.  Ordinarily such notices are ordered only when 

recall is unlikely.
 On May 23, 2013, after her seniority had expired, Dube a
p-plied for a server position.  Typically, after losing seniority, a 

server may nevertheless be rehired if the server is in good 

standing and does not have performance issues and the depar
t-ment manager w
ants to rehire the employee.  If these criteria 
are met, Respondent does not usually interview former emplo
y-ees for rehire.  Respondent concedes that Dube met the criteria 
for rehire.
 On May 24, Respondent told Dube that there were no current 
openings but 
she should nevertheless come to the office, fill out 
paperwork, and submit to a drug screen and a background 
check so she could be offered a position when one became 
available.  Dube did not submit to the drug screen or bac
k-ground check.  Further emails we
re exchanged between Dube 
and Respondent about what Dube believed was disparate trea
t-ment of her application and other employees being given pre
f-26 It is immaterial to this analysis that even if server seniority were 
utilized to fill need shifts, Dube would not
 have been immediately 
offered the position as she was the fourth most senior employee on 
layoff at the time.
 erential invitations to the job fair and interviews.  At one point, 
Dube was offered an assistant server positi
on which she r
e-fused.  In any event, internal documents suggest that Respon
d-ent was uncertain what to do with the application.  One human 
resources memorandum asks, ﬁWhat would you like me to do 

with her?  Re
-hire her?  Interview her?  Have Crystal [Dare] 
interview her?ﬂ
 In any event, on June 7, Dube was offered a server position 
without seniority.  Dube declined the offer stating she could not 

accept the job with loss of seniority and health insurance.  Of 
the 13 servers added to the schedule starting June
 17, 3 were 
rehires, 2 were transfers, and 8 were new hires.
 Analysis
 Although the complaint alleges that ﬁsince about March 25, 
2013, Respondent failed to rehire Julia Dubeﬂ in violation of 
Section 8(a)(
5), (3), and (
1) of the Act, none of the parties has
 briefed this complaint allegation.  Of course, as the facts above 
indicate, Respondent did offer to rehire Dube on June 7 after 

her seniority had lapsed.  The rehire offer, like all of Respon
d-ent™s rehires, was without seniority.  Dube refused the offer. 
 I find that this allegation is rendered moot by my earlier finding 
that Respondent discriminatorily refused to recall Dube because 

of her Union activity.  Given this finding, Dube was not r
e-quired to accept Respondent™s offer to hire her as a new e
m-
ployee
. CONCLUSIONS OF 
LAW 1.  The Respondent
, Space Needle, LLC, is an employer e
n-gaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act.  
UNITE HERE
! Local 8 is a labor organiz
a-tion within the meaning of Section 2(5) of the Act.  Thus, t
he 
dispute set forth in the pleadings in these consolidated cases 
affects commerce and the Board has jurisdiction of these cases 

pursuant to Section 10(a) of the Act.
 2.  At all times since at least 1987, the Union has been the 
exclusive collective
-bargain
ing representative of the employees 
below within the meaning of Section 9(a) of the Act.  The fo
l-
lowing employees of Respondent constitute a unit appropriate 
for the purposes of collective bargaining within the meaning of 
Section 9(b) of the Act:
  All food
 and beverage preparation and service employees at 
the facility, including cooks, bartenders, kitchen employees, 
bussers, servers, greeters, reservationist and valet; excluding 

office clerical employees, sous chefs, guards and supervisors, 
as defined in th
e Act, and all other employees.
  3.  The Respondent failed to reinstate payroll dues deduction 
despite its prior agreement to do so in violation of Section 

8(a)(
5) and (
1) of the Act.
 4.  The Respondent unlawfully polled its employees in viol
a-tion of Secti
on 8(a)(1) of the Act by tracking whether emplo
y-ees requested a sample resignation letter and whether they pr
o-vided a copy of the resignation letter sent to the Union.
 5.  The Respondent unlawfully encouraged or solicited e
m-ployees to resign from the Union
 in violation of Section 8(a)(1) 
of the Act.
 6.  The Respondent unlawfully coerced employees by telling 
an employee that if he signed a dues authorization form, he 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 56 would owe 6 months of back dues in violation of Section 
8(a)(1) of the Act.
 7.  The Responde
nt unlawfully failed to recall employees 
Tracy McCauley and Julia Dube from layoff because Julia 
Dube assisted the Union and engaged in concerted activity and
 to discourage employees from engaging in these or other pr
o-tected, concerted activities in violat
ion of Section 8(a)(3) and 
(1).
 8.  The Respondent did not violate the Act as alleged in pa
r-agraph 8 (8(a)(1) polling by tracking whether employees wan
t-
ed payroll dues deduction reinstated and whether employees 
stated they would pay dues directly to the Un
ion), paragraph 10 
(8(a)(1) interrogation), paragraph 11 (8(a)(1) informing e
m-ployees their 
union sympathies had been polled), paragraph 12 
(8(a)(
5) and (
1) unilateral change in recall procedures), par
a-graph 13(a) (8(a)(
5) and (
1) failure to bargain regard
ing recall 
of employees including Julia Dube), paragraph 13(b) (8(a)(3) 

and (1) failure to call Julia Dube for two need shifts),
 and par
a-graph 13(c) (8(a)(
5), (3), and (
1) failure to rehire Julia Dube).
 REMEDY
 Having found that Respondent has engaged in an
d is enga
g-ing in unfair labor practices within the meaning of Section 
8(a)(
5), (3), and
 (1) of the Act, I shall order it to cease and d
e-sist and to take certain affirmative action designed to effectuate 
the policies of the Act.  Specifically, having found 
that the R
e-spondent violated Section 8(a)(3) and (1) of the Act by failure 
to recall Tracy McCauley and Julia Dube, in accordance with 
F. W. Woolworth Co.
, 90 NLRB 289 (1950),
 with interest as 
prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(198
7), compounded daily as prescribed in 
Kentucky River 
Medical Center
, 356 NLRB 
6 (2010).  Further, Respondent 
shall file a report with the Social Security Administration all
o-cating backpay to the appropriate calendar quarters.  Respon
d-ent shall also compens
ate McCauley and Dube for the adverse 
tax consequences, if any, of receiving one or more lump
-sum 

backpay awards covering periods longer than 1 year.  
Latino 
Express, Inc.
, 359 NLRB 518
 (2012).  Additionally, I will order 
that the customary notice be poste
d and published in the usual 
manner.
 [Recommended order omitted from publication.]
     